Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 1 of 105 PageID #: 536



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK


                                                Case No.: 1:18-CV-07410-LDH-SMG
   IN RE ALKERMES PUBLIC LIMITED
   COMPANY SECURITIES LITIGATION
                                                  DEMAND FOR JURY TRIAL




                 CONSOLIDATED CLASS ACTION COMPLAINT
             FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 2 of 105 PageID #: 537



                                                TABLE OF CONTENTS

        GLOSSARY ................................................................................................................. iii, iv

        I.        NATURE OF THE ACTION ................................................................................. 1

        II.       JURISDICTION AND VENUE ............................................................................. 7

        III.      PARTIES ................................................................................................................ 7

        IV.       SUBSTANTIVE ALLEGATIONS ...................................................................... 10
                  A.   Company Background .............................................................................. 10
                  B.   The FDA Drug Approval Process ............................................................. 11
                  C.   Development of ALKS 5461 .................................................................... 12
                  D.   The FDA’s Concerns ................................................................................ 15

        V.        THE TRUTH EMERGES ..................................................................................... 23
                  A.   The January 21, 2016 Announcement ...................................................... 23
                  B.   The April 2, 2018 RTF Letter ................................................................... 25
                  C.   The October 30, 2018 FDA Briefing Document in Advance of the
                       November 1, 2018 Meeting of the Advisory Committees ........................ 26
                  D.   The November 1, 2018 FDA Advisory Committees’ Rejection of
                       the NDA .................................................................................................... 30

        VI.       FALSE AND MISLEADING STATEMENTS .................................................... 31
                  A.   The July 2014 Form 8-K, Form 10-Q, Press Release, and Earnings
                       Call ............................................................................................................ 31
                  B.   The October 2014 Earnings Call............................................................... 35
                  C.   The November 2014 Credit Suisse Healthcare Conference ..................... 36
                  D.   The December 2014 NASDAQ OMX Investor Program ......................... 38
                  E.   The 2014 Form 10-K ................................................................................ 39
                  F.   The April 2015 Earnings Call ................................................................... 41
                  G.   The July 2015 Earnings Call ..................................................................... 42
                  H.   The January 2016 Form 8-K and Press Release ....................................... 43
                  I.   The February 2016 Leerink Partners Global Healthcare Conference ....... 44
                  J.   The 2015 Form 10-K ................................................................................ 45
                  K.   The June 2016 Conference Call ................................................................ 47
                  L.   The October 2016 Conference Call .......................................................... 48
                  M.   The November 2016 Form 10-Q and Earnings Call ................................. 49
                  N.   The November 8, 2016 Credit Suisse Healthcare Conference ................. 52
                  O.   The January 2017 JPMorgan Healthcare Conference ............................... 53
                  P.   The January 2017 JPMorgan Healthcare Q&A ........................................ 54
                  Q.   The 2016 Form 10-K ................................................................................ 55
                  R.   The March 2017 Cowen Health Care Conference .................................... 58
                  S.   The March 2017 Barclays Global Healthcare Conference ....................... 60
                  T.   The April 2017 Form 8-K, Form 10-Q, Press Release, and Earnings
                       Call ............................................................................................................ 60


                                                                   i
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 3 of 105 PageID #: 538



                 U.        The May 2017 Deutsche Bank Health Care Conference .......................... 63
                 V.        The May 2017 Society of Biological Psychiatry Annual Meeting ........... 64
                 W.        The June 2017 Jefferies Healthcare Conference ....................................... 65
                 X.        The June 2017 Goldman Sachs Global Healthcare Conference ............... 66
                 Y.        The July 2017 Form 8-K, Form 10-Q, and Earnings Call ........................ 67
                 Z.        The November 2017 Credit Suisse Healthcare Conference ..................... 72
                 AA.       The November 2017 Jefferies Global Healthcare Conference ................. 72
                 BB.       The April 2, 2018 Alkermes Conference Call on ALKS 5461
                           Regulatory Update .................................................................................... 73
                 CC.       The April 16, 2018 Form 8-K, Press Release, and Conference Call ........ 74
                 DD.       The April 26, 2018 Earnings Call ............................................................. 76
                 EE.       The May 2018 Deutsche Bank Health Care Conference .......................... 77
                 FF.       The May 2018 UBS Global Healthcare Conference................................. 77
                 GG.       The June 2018 Goldman Sachs Global Healthcare Conference ............... 78
                 HH.       The July 2018 Earnings Call ..................................................................... 79
                 II.       The October 2018 Earnings Call............................................................... 80

        VII.     LOSS CAUSATION ............................................................................................. 81

        VIII.    INAPPLICABILITY OF THE STATUTORY SAFE HARBOR ........................ 87

        IX.      PRESUMPTION OF RELIANCE ........................................................................ 87

        X.       CLASS ACTION ALLEGATIONS ..................................................................... 89

        XI.      CLAIMS FOR RELIEF ........................................................................................ 91

        XII.     PRAYER FOR RELIEF ....................................................................................... 95

        JURY TRIAL DEMANDED ............................................................................................ 96




                                                              ii
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 4 of 105 PageID #: 539



                                           GLOSSARY

   Term                                     Explanation
   ALKS 5461                                An opioid combination product containing
                                            buprenorphine and samidorphan, intended to be
                                            used in the treatment of Major Depressive Disorder.

   Breakthrough Therapy Designation         Breakthrough Therapy Designation is a process
                                            designed to expedite the development and review
                                            of drugs that are intended to treat a serious
                                            condition when preliminary clinical evidence
                                            indicates that the drug may demonstrate substantial
                                            improvement over available therapy on a clinically
                                            significant endpoint(s).

   Endpoint                                 An endpoint in a clinical trial, for instance in a trial
                                            evaluating the efficacy of a new medical product,
                                            measures the desired clinical outcomes produced in
                                            the trial.

   Investigational New Drug application     An Investigational New Drug application (“IND”)
   (“IND”)                                  is the first step in the drug review process by the
                                            U.S. Food and Drug Administration (“FDA”). The
                                            application is submitted by the company
                                            responsible for developing the drug (the sponsor) to
                                            the FDA.

   Montgomery-Åsberg Depression Rating      The Montgomery-Åsberg Depression Rating Scale
   Scale (“MADRS”)                          (“MADRS”) is a diagnostic questionnaire used to
                                            measure the severity of depressive episodes in
                                            patients with mood disorders.

   Major Depressive Disorder (“MDD”)        Major Depressive Disorder (“MDD”) is a mental
                                            health disorder characterized by persistently
                                            depressed mood or loss of interest in activities,
                                            causing significant impairment in daily life.

   New Drug Application (“NDA”)             The New Drug Application (“NDA”) is the formal
                                            final step taken by a drug sponsor, which involves
                                            applying to the FDA to get the approval required to
                                            market a new drug in the U.S.

   Refusal-to-file action (“RTF letter”)    A refusal-to-file action (“RTF letter”) allows the
                                            FDA to inform a sponsor as quickly as possible of
                                            deficiencies in an NDA. Within 30 days of the date
                                            of the review division’s RTF notification, the
                                            applicant may request an informal conference with


                                               iii
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 5 of 105 PageID #: 540



                                           the FDA to discuss whether the FDA should file the
                                           application. If, after the informal conference, the
                                           applicant requests that the review division file the
                                           application (with or without amendments to correct
                                           the deficiencies), the review division will file the
                                           application and review it as filed. Alternatively, the
                                           applicant may amend the NDA and resubmit it, and
                                           the review division will make a separate
                                           determination whether the resubmitted NDA may
                                           be filed.

   Sequential Parallel Comparison Design   Sequential parallel comparison design (“SPCD”) is
   (“SPCD”)                                used for trials with high placebo response. In the
                                           first stage of SPCD subjects are randomized
                                           between placebo and active treatment. In the
                                           second stage placebo non-responders are re-
                                           randomized between placebo and active treatment.
                                           Data from the population of “all comers” and the
                                           subpopulations of placebo non-responders are then
                                           combined to yield a single p-value for treatment
                                           comparison.

   Statistical Analysis Plan (“SAP”)       A statistical analysis plan (“SAP”) defines
                                           guidelines for the analysis and presentation of data
                                           at various stages of a trial.




                                              iv
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 6 of 105 PageID #: 541



         Lead Plaintiff Midwest Operating Engineers Pension Trust Fund (“Midwest Operating

  Engineers” or “Lead Plaintiff”), individually and on behalf of all other persons similarly situated,

  by their undersigned attorneys, make the following allegations against Alkermes Public Limited

  Company (“Alkermes” or the “Company”); Richard F. Pops (“Pops”), the Company’s Chairman

  and Chief Executive Officer (“CEO”); James M. Frates (“Frates”), the Company’s Senior Vice

  President and Chief Financial Offer (“CFO”); Elliot Ehrich (“Ehrich”), the Company’s Chief

  Medical Officer (“CMO”) and Executive Vice President of Research and Development; and Blair

  C. Jackson (“Jackson”), Senior Vice President of Corporate Planning (Pops, Frates, Ehrich, and

  Jackson are the “Individual Defendants,” and, together with Alkermes, “Defendants”), based on

  its personal knowledge, on information and belief, and on the investigation conducted by its

  counsel. The investigation included, among other things, a review of: United States Securities and

  Exchange Commission (“SEC”) filings by Alkermes; regulatory filings and reports; securities

  analysts’ reports and advisories about Alkermes; transcripts of Alkermes’ earnings and other

  investor conference calls and related presentations; press releases and other public statements

  issued by Alkermes; media reports about Alkermes; court records; other publicly available

  information; and consultations with experts. Lead Plaintiff believes that substantial additional

  evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

  discovery.

  I.     NATURE OF THE ACTION

                 This is a federal securities class action on behalf of all persons other than

  Defendants and their affiliates who purchased or acquired Alkermes common stock during the

  period from July 31, 2014 through and including November 1, 2018 (the “Class Period”), which

  seeks to recover damages caused by Defendants’ violations of the Securities Exchange Act of 1934

  (“Exchange Act”). Defendants made a series of materially false and misleading statements and


                                                    1
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 7 of 105 PageID #: 542



  omissions during the Class Period which artificially inflated the price of Alkermes common stock.

  Later disclosures caused the price of Alkermes common stock to decline, causing injury to Lead

  Plaintiff and the Class.

                 Alkermes is a global biopharmaceutical company possessing more than 20

  commercial drugs. This action arises from material misrepresentations and omissions by Alkermes

  and the Individual Defendants concerning the viability of ALKS 5461, an opioid combination

  product developed by Alkermes containing buprenorphine and samidorphan and intended to be

  used to treat Major Depressive Disorder (“MDD”). If approved, ALKS 5461 would have been the

  first drug in an entirely new class of drugs to treat MDD.

                 Unbeknownst to investors, the United States Food and Drug Administration

  (“FDA”) had repeatedly conveyed to Alkermes, beginning prior to the Class Period and continuing

  throughout, and both at in-person meetings and through written correspondence, that the FDA had

  major concerns regarding Alkermes’ clinical development program for ALKS 5461. Significantly,

  the FDA conveyed to Alkermes on multiple occasions that (i) the FDA objected to Alkermes’ use

  of Sequential Parallel Comparison Design (“SPCD”) in its clinical trials; (ii) the FDA did not

  endorse Alkermes’ strategy of comparing dose groups based on averaged measurements over

  several weeks; (iii) the FDA did not endorse Alkermes’ use of MADRS-6 as a primary endpoint,

  as opposed to MADRS-10, because MADRS-6 omitted four key concepts relevant and important

  to MDD: “reduced sleep,” “reduced appetite,” “concentration difficulties,” and “suicidal

  thoughts”; and (iv) the FDA did not believe that the statistical analysis plan (“SAP”) used by

  Alkermes was sufficient to prove efficacy—an essential element that must be proven in order to

  obtain approval for a new drug.

                 Despite receiving repeated criticism from the FDA regarding these fundamental




                                                   2
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 8 of 105 PageID #: 543



  aspects of its clinical development program, Defendants failed to inform the Company’s investors

  of any of the FDA’s criticisms. Instead, they made numerous public statements throughout the

  Class Period touting the positive results of the ALKS 5461 clinical development program,

  characterizing their meetings with the FDA as positive, and leading investors to believe that the

  FDA’s approval of ALKS 5461 was imminent.

                 Defendants’ Class Period statements were materially false and misleading when

  made because they failed to disclose the FDA’s criticisms of the clinical development program for

  ALKS 5461, which contradicted the Company’s repeated positive assertions that, among other

  things: the Company was using methodologies presumably approved by the FDA in its ALKS

  5461 clinical development programs; ALKS 5461 had “demonstrated safety, tolerability and

  efficacy” in its clinical programs; SPCD, a trial design method the Company was using in its Phase

  2 and 3 studies for ALKS 5461, was a “state-of-the-art design methodology”; and outcomes of the

  meetings with the FDA were favorable and indicated that the drug would be approved.

                 The concealed facts were revealed to the public in a series of corrective disclosures

  in January 2016, April 2018, October 2018, and November 2018.

                  Specifically, on January 21, 2016, Alkermes announced that two of its three Phase

  3 efficacy studies failed to meet their prespecified primary efficacy endpoints, but that the studies

  achieved “statistical significance” through “post hoc analyses.” Analysts reacted negatively to the

  disclosure of the results of the Phase 3 efficacy studies; J.P. Morgan, in an analyst report titled

  “Depressing Outcome for ‘5461; Still See Meaningful LT Value in ALKS But Stepping to

  Sidelines For Now” noted that “FORWARD-4 showed a clear trend towards benefit but ended up

  being a near miss that, according to management, would have hit if using different statistical

  methods” (emphasis added). The market reacted sharply to this partial corrective disclosure that




                                                   3
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 9 of 105 PageID #: 544



  the Phase 3 efficacy studies failed to meet their prespecified primary efficacy endpoints under

  FDA-approved protocols, and that efficacy was being demonstrated through post hoc analysis: the

  Company’s stock price dropped 44.24% from a closing price of $60.42 on January 20, 2016, to

  close at $33.69 on January 21, 2016, on volume of 12,467,289 shares, more than five times

  Alkermes’ average volume during the month of January.

                 Industry analysts interpreted the reference to “post hoc analysis”—the means by

  which Alkermes claimed to have reached “statistical significance” despite the failure to meet

  primary efficacy endpoints—to refer to Alkermes’ use of SPCD, which Alkermes had disclosed at

  least by late 2013 as one of the methods to be used in its Phase 2 and 3 efficacy studies. However,

  the investing public was yet unaware that the FDA had, on multiple occasions, and as early as late

  2013, expressed significant concerns to the Company regarding (and had specifically not

  authorized) the use of SPCD in the ALKS 5461 trials. The full truth regarding the deficiencies of

  Alkermes’ clinical development program for ALKS 5461 was not revealed at that time, however,

  as Defendants continued to hide the FDA’s skepticism and concerns regarding Alkermes’ use of

  SPCD in its studies from the general public for nearly two more years. As a result, Alkermes

  common stock continued to trade at artificially inflated prices.

                 In fact, over the next couple of years the FDA continued to convey significant

  concerns surrounding multiple aspects of the ALKS 5461 clinical development program—all of

  which were hidden from the investing public. For instance, in February 2017, the FDA told

  Alkermes that it did not endorse using MADRS-6 as a primary efficacy endpoint instead of

  MADRS-10, and also did not approve of comparing dose groups based on averaged measurements

  over several weeks. In March 2017, the FDA denied Alkermes’ Breakthrough Therapy

  Designation, noting that it had not determined that MADRS-6 was an acceptable endpoint. In July




                                                   4
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 10 of 105 PageID #: 545



   2017, the FDA reiterated that MADRS-6 could not be used instead of MADRS-10 because it

   excluded four key concepts for evaluating MDD: reduced sleep, reduced appetite, concentration

   difficulties, and suicidal thoughts.

                  Defendants never disclosed the substance of the FDA’s concerns and criticisms,

   and even denied knowledge of any concerns. On April 2, 2018, Alkermes announced that it had

   received a refusal-to-file (“RTF”) letter from the FDA regarding its New Drug Application

   (“NDA”) for ALKS 5461. In discussing the RTF letter, Alkermes feigned surprise, stating that

   “while we expected there to be questions during the review process, in none of these interactions

   did FDA raise concerns, which would have let [sic] us to expect an RTF”(emphasis added),

   notwithstanding that the FDA had conveyed repeated concerns and criticisms of the ALKS 5461

   clinical development program to Alkermes on multiple occasions since at least late-2013. As the

   significance of Alkermes’ partial corrective disclosure was absorbed by the market, the Company’s

   stock price dropped 22% from a closing price of $57.96 on March 29, 2018, to close at $45.23 on

   April 2, 2018, on volume of 8,053,845 shares, approximately ten times Alkermes’ average volume

   during the prior month of March.

                  The FDA’s significant concerns regarding multiple aspects of the ALKS 5461

   clinical development program were finally made public by the FDA itself in stages, on October

   30, 2018 and November 1, 2018. On October 30, 2018, the FDA published a briefing document

   on ALKS 5461 in anticipation of the November 1, 2018 meeting of the Psychopharmacologic

   Drugs Advisory Committee and the Drug Safety and Risk Management Advisory Committee,

   appointed by the FDA to review Alkermes’ NDA for ALKS 5461 (the “Advisory Committees”)

   to discuss and vote on the ALKS 5461 NDA. The briefing document itemized and revealed the

   multiple occasions on which it had conveyed its significant concerns regarding, and had explicitly




                                                   5
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 11 of 105 PageID #: 546



   not authorized, key portions of the ALKS 5461 clinical development program. In response, the

   price of Alkermes common stock marked a single-day decline of 1.4%. On November 1, 2018, the

   Advisory Committees held their public meeting, presented their concerns, discussed the drug, and

   ultimately voted 21 to 2 against the approval of ALKS 5461. In response, the price of Alkermes

   common stock plummeted 7.57%, reflecting a loss of $480 million in market capitalization.

                  The market was shocked by these disclosures. Following the November 1 meeting,

   numerous analysts expressed surprise at the information that had been withheld by Alkermes, and

   which the FDA had revealed, writing: “Extent of Differences Between FDA and Company

   Surprising: . . . It was surprising to us today to hear the amount of disagreement the FDA has on

   fundamental issues related to the ALKS 5461 program such as how the studies should have been

   designed and how many of the trials were actually positive and supportive of approval. We are

   also somewhat surprised by the relative optimism the Alkermes team still maintained for ALKS

   5461 despite what were clearly significant objections that must have been voiced by the FDA

   during the development and review process” (Credit Suisse); “[W]hat did catch my attention was

   the FDA rebuke on how company didn’t appear to heed to [sic] FDA advice on trial design and

   endpoints” (Evercore ISI); “For many committee members, the last minute change and disregard

   for FDA’s guidance was concerning, especially given that MADRS-6 excludes many important

   categories important in evaluating depression such as lack of sleep, appetite, and suicidal ideation”

   (Jefferies).

                  As Defendants’ prior misrepresentations, omissions, and fraudulent conduct

   emerged through a series of partial corrective disclosures and became apparent to the market, the

   price of Alkermes’ common stock declined significantly as the prior artificial inflation dissipated.

   Lead Plaintiff hereby brings claims against each of the Defendants named in this action for the




                                                    6
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 12 of 105 PageID #: 547



   resulting losses.

   II.     JURISDICTION AND VENUE

                  The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

   the Exchange Act, 15 U.S.C. §§ 78j(b) and 78t(a), and the rules and regulations promulgated

   thereunder, including SEC Rule 10b-5, 17 C.F.R. § 240.10b-5.

                  This Court has jurisdiction over the subject matter of this action pursuant to 28

   U.S.C. § 1331 and Section 27 of the Exchange Act.

                  Venue is proper in this District pursuant to Section 27 of the Exchange Act (15

   U.S.C. § 78aa) and 28 U.S.C. § 1391(b) and (c) as the Company conducts business within this

   District, had agents in this District, and/or transacted or is licensed to transact business in this

   District.

                  In connection with the acts and conduct alleged herein, Defendants, directly or

   indirectly, used the means and instrumentalities of interstate commerce, including, but not limited

   to, the mails, interstate telephone communications, the Internet, and the facilities of the national

   securities markets.

   III.    PARTIES

                  Lead Plaintiff Midwest Operating Engineers is a Taft-Hartley, multiemployer

   pension fund with over $4.2 billion in assets. During the Class Period, Lead Plaintiff suffered

   significant losses from its purchases of Alkermes common stock as a result of Defendants’

   misrepresentations and omissions. Lead Plaintiff’s transactions in Alkermes common stock are

   reflected in the attached certification and Schedule A.

                  Defendant Alkermes is a global biopharmaceutical company headquartered in

   Dublin, Ireland. Alkermes applies its scientific expertise and proprietary technologies to research,

   develop, and commercialize pharmaceutical products that are designed to address unmet medical


                                                    7
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 13 of 105 PageID #: 548



   needs of patients in major therapeutic areas. Alkermes has a research and development facility and

   corporate offices in Waltham, Massachusetts; a research, development, and manufacturing facility

   in Athlone, Ireland; and a manufacturing facility in Wilmington, Ohio. Shares of Alkermes

   common stock trade on the NASDAQ stock exchange under the ticker “ALKS.”

                  Defendant Pops is, and was at all relevant times, Alkermes’ CEO and Chairman of

   the Board of Directors. As Chairman and CEO of the Company, Pops signed all of the Company’s

   Forms 10-K and 10-Q during the Class Period and made statements in press releases, on earnings

   calls with analysts, and at conferences with analysts.

                  Defendant Frates was at all relevant times Alkermes’ CFO. As CFO of the

   Company, Frates signed all of the Company’s Forms 10-K and 10-Q during the Class Period and

   made statements in press releases, on earnings calls with analysts, and at conferences with analysts.

                  Defendant Ehrich was Alkermes’ CMO and Executive Vice President of Research

   and Development from September 2011 to May 2017, and Alkermes’ Executive Vice President,

   Research and Development from May 2017 until January 2018. As CMO of the Company, Ehrich

   attended meetings with the FDA and made statements at conferences with analysts and industry

   conferences.

                  Defendant Jackson is, and was at all relevant times, Alkermes’ Senior Vice

   President of Corporate Planning, and made statements at conferences with analysts.

                  Because of the Individual Defendants’ respective positions at the Company, they

   had access to adverse undisclosed information about the Company’s business, operations,

   finances, and present and future business prospects via access to internal corporate documents;

   conversations and connections with other corporate officers and employees; attendance at

   management, sales and/or Board of Directors meetings and committees thereof; and via reports




                                                    8
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 14 of 105 PageID #: 549



   and other information provided to them in connection therewith. Because of their possession of

   such information, the Individual Defendants knew or recklessly disregarded that the adverse facts

   specified herein had not been disclosed to, and were being concealed from, the investing public.

                  The Individual Defendants are liable as direct participants in the wrongs

   complained of herein. In addition, the Individual Defendants, by reason of their status as senior

   executive officers, were “controlling persons” within the meaning of Section 20(a) of the

   Exchange Act and had the power and influence to cause the Company to engage in the unlawful

   conduct complained of herein. Because of their positions of control, the Individual Defendants

   were able to and did, directly or indirectly, control the conduct of Alkermes’ business.

                  As senior executive officers and/or directors, and as controlling persons of a

   publicly traded company whose common stock was registered with the SEC pursuant to the

   Exchange Act, and was traded on the NASDAQ and governed by the federal securities laws, the

   Individual Defendants had a duty to promptly disseminate accurate and truthful information with

   respect to Alkermes’ financial condition and performance, growth, operations, business, products,

   markets, management, earnings and present and future business prospects, and to correct any

   previously issued statements that had become materially misleading or untrue, so that the market

   price of Alkermes common stock would be based upon truthful and accurate information. The

   Individual Defendants’ misrepresentations and omissions during the Class Period violated these

   specific requirements and obligations.

                  The Individual Defendants, because of their positions of control and authority as

   officers and/or directors of the Company, were able to and did control the content of the various

   SEC filings, press releases, presentations to securities analysts and through them to the investing

   public, and other public statements pertaining to the Company during the Class Period. Individual




                                                    9
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 15 of 105 PageID #: 550



   Defendants Pops and Frates would have each been provided with copies of the documents alleged

   herein to be misleading, including the Company’s quarterly and annual filings and the prepared

   remarks for each of the Company’s quarterly earnings conference calls, prior to or shortly after

   their issuance and had the ability or opportunity to prevent their issuance or cause them to be

   corrected. All Individual Defendants made remarks regarding ALKS 5461 at various industry

   conferences and to analysts, and possessed the power and authority to control the contents of those

   representations to the market. Because of their positions and access to material non-public

   information available to them, each of these Defendants knew that the adverse facts specified

   herein had not been disclosed to, and were being concealed from, the investing public, and that the

   positive representations which were being made were then materially false and/or misleading.

   Thus, the Individual Defendants had the opportunity to commit the fraudulent acts alleged herein.

   Accordingly, the Individual Defendants are responsible for the accuracy of the public reports and

   releases detailed herein and are therefore primarily liable for the representations contained therein.

   IV.    SUBSTANTIVE ALLEGATIONS

          A.      Company Background

                  Alkermes describes itself as a “fully integrated, global biopharmaceutical company

   that applies its scientific expertise and proprietary technologies to research, develop and

   commercialize . . . pharmaceutical products that are designed to address unmet medical needs of

   patients in major therapeutic areas.” Alkermes possesses more than 20 commercial drug products

   including (i) proprietary products such as Aristada (schizophrenia) and Vivitrol (alcohol and

   opioid dependence); and (ii) products using Alkermes’ proprietary technologies, such as Risperdal

   Consta (schizophrenia and bipolar I disorder), Invega Sustenna (schizophrenia and schizoaffective

   disorder), Xeplion (schizophrenia), Invega Trinza (schizophrenia), Trevicta (schizophrenia),

   Ampyra (treatment to improve walking in patients with MS), and Bydureon (type 2 diabetes).


                                                    10
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 16 of 105 PageID #: 551



   Alkermes is headquartered in Dublin, Ireland, and has facilities and offices in Waltham,

   Massachusetts; Athlone, Ireland; and Wilmington, Ohio. As of February 2017, Alkermes had

   approximately 1,750 full-time employees, with a significant number of its management and

   professional employees having prior experience with pharmaceutical, biotechnology, or medical

   product companies.

           B.          The FDA Drug Approval Process

                       The FDA is responsible for, among other things, protecting public health by

   ensuring the safety, efficacy, and security of human and veterinary drugs, biological products, and

   medical devices. Generally, when a company develops a drug, it conducts animal laboratory

   testing anywhere from a few years to more than five years prior to making an Investigational New

   Drug application (“IND”) to the FDA. An IND is based on the results of the animal laboratory

   testing, and includes a description of the drug’s composition and manufacturing process. The IND

   also outlines what the sponsor of a new drug proposes for human testing in clinical trials. The FDA

   then reviews the IND to ensure that the proposed clinical trials do not place potential human

   subjects at unreasonable risk of harm.

                       If the IND is granted, the investigative drug enters the following three phases of

   clinical trials:

                      i.     Phase 1 emphasizes safety, and typically involves 20 to 80 healthy
                             volunteers. The goal of Phase 1 is to determine the most frequent side effects,
                             and how the drug is metabolized and excreted. The latter is determined
                             through pharmacokinetic and pharmacodynamic testing and analysis.

                      ii.    Phase 2 emphasizes efficacy, or effectiveness, and typically involves a few
                             dozen to 300 patient volunteers. The goal of Phase 2 is to obtain preliminary
                             data on whether the drug works in people who have a certain disease or
                             condition. For controlled trials, patients receiving the drug are compared
                             with similar patients receiving a different treatment—usually a placebo, or a
                             different drug. Safety continues to be evaluated, and short-term side effects
                             are studied. At the end of Phase 2, the FDA and the sponsoring company



                                                       11
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 17 of 105 PageID #: 552



                         discuss how large-scale studies in Phase 3 will be done. Phase 2 may also
                         determine the effective dose of the drug to be used in the Phase 3 studies.

                  iii.   Phase 3 typically involves several hundred to 3,000 patients in clinics and
                         hospitals who are monitored carefully to determine effectiveness and
                         identify adverse reactions. The goal of Phase 3 is to gather more information
                         about safety and effectiveness, study different populations and different
                         dosages, and use the drug in combination with other drugs.

                   After the three clinical trial phases are complete, the FDA meets with the

   sponsoring company prior to the submission of an NDA in a “pre-NDA meeting.” The sponsoring

   company then formally asks the FDA to approve a drug for marketing in the United States by

   submitting an NDA. The NDA includes all animal and human data and analyses of the data, as

   well as information about how the drug behaves in the body and how it is manufactured.

                   The FDA has 60 days after an NDA is received to decide whether to file the NDA

   so it can be reviewed. The FDA may refuse to file the NDA and instead issue an RTF letter, which

   notifies the applicant that a major deficiency, or major deficiencies, exist(s) in the application. The

   RTF letter also gives the applicant the opportunity to amend its application so that a complete

   review can be conducted by the FDA. If the FDA decides to file the NDA, an FDA review team is

   assigned to evaluate the sponsor’s research on the drug’s safety and effectiveness. Occasionally,

   the FDA calls on advisory committees, which provide the FDA with independent opinions and

   recommendations from outside experts on applications to market new drugs. Once the review is

   complete, the FDA will either approve the NDA or issue a complete response letter rejecting the

   application.

          C.       Development of ALKS 5461

                   ALKS 5461 is an opioid combination product containing buprenorphine and

   samidorphan, intended to be used to treat MDD. If approved, ALKS 5461 would have been the

   first drug in an entirely new class of drugs to treat MDD, as no other opioids have yet been formally



                                                     12
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 18 of 105 PageID #: 553



   evaluated for the treatment of depression.

                  ALKS 5461 has been under development for at least eight years, and Alkermes had

   a pre-IND meeting with the FDA regarding the drug on February 17, 2011. Initially, Alkermes

   envisioned ALKS 5461 as a treatment for cocaine dependence as well as MDD. In its Form 10-K

   for fiscal year 2011, filed May 18, 2012, Alkermes characterized ALKS 5461 as “a combination

   of [samidorphan] (an oral opioid modulator) and buprenorphine” that it was developing to be a

   non-addictive therapy for both the treatment of MDD in patients who have an inadequate response

   to standard antidepressant therapies, as well as for the treatment of cocaine dependence.

                  On June 11, 2011, Alkermes filed an IND with the FDA for the use of ALKS 5461

   for the treatment solely of cocaine dependence. The IND was based on a “randomized, double-

   blind, multidose, placebo-controlled phase 1 clinical study” which assessed the “safety, tolerability

   and pharmacodynamic effects of the combination of [samidorphan] and buprenorphine when

   administered alone, and in combination as ALKS 5461, to 12 opioid-experienced users.” In its

   Form 10-K for fiscal year 2011, Alkermes reported that the Phase 1 clinical study showed that

   ALKS 5461 was “generally well-tolerated” and that “sublingual administration of [samidorphan]

   effectively blocked the agonist effects of buprenorphine.” The Form 10-K also noted that

   Alkermes was initiating a “Phase 1b study” of ALKS 5461 that targeted only cocaine dependence

   and was funded through a $2.4 million grant from the National Institute on Drug Abuse (“NIDA”).

   The results of this Phase 1b study were expected in mid-calendar year 2012.

                  On April 8, 2011, Alkermes filed an IND with the FDA for the use of ALKS 5461

   for the treatment of MDD and subsequently, in January 2012, Alkermes announced positive results

   from a Phase 1/Phase 2 study of ALKS 5461 in 32 patients with MDD who did not adequately

   respond to standard antidepressant therapies, compared to placebos. Alkermes disclosed:




                                                    13
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 19 of 105 PageID #: 554



                  In the study, ALKS 5461 was shown to significantly reduce
                  depressive symptoms, as measured by the Hamilton Depression
                  Rating Scale (HAM-D17; a standard, clinician-assessed measure of
                  depression severity), in patients who received ALKS 5461 for the
                  seven-day treatment period. In addition, data from the study showed
                  that ALKS 5461 was generally well tolerated.

                  Based on this Phase 1/Phase 2 study, Alkermes initiated a “randomized, double-

   blind, multicenter, placebo-controlled Phase 2 study to evaluate the efficacy and safety of ALKS

   5461 when administered once daily for four weeks in approximately 130 patients with MDD who

   have inadequate response to antidepressant therapy.” The results of this Phase 2 study were

   expected in the first half of 2013.

                  The Phase 2 study was completed in April 2013, and Alkermes announced that the

   study had positive results:

                  Preliminary topline results from the study showed that ALKS 5461
                  significantly reduced depressive symptoms across a range of
                  standard measures including the study’s primary outcome measure,
                  the Hamilton Depression Rating Scale (HAM-D17), the
                  Montgomery-Åsberg Depression Rating Scale (MADRS) and the
                  Clinical Global Impression-Severity Scale (CGI-S). ALKS 5461
                  was generally well tolerated. Based on these results, as well as the
                  positive Phase 1/2 results previously reported, Alkermes plans to
                  request a meeting with the FDA and to advance ALKS 5461 into a
                  pivotal development program. Data from this phase 2 study will be
                  presented at a scientific meeting in May 2013.

                  On April 30, 2013, Alkermes submitted a request for feedback from the FDA

   “regarding the nonclinical and clinical requirements needed to support an overall Controlled

   Substances Act (CSA) scheduling recommendation for [buprenorphine and samidorphan], and on

   the adequacy of the samidorphan data package.” Alkermes also abandoned ALKS 5461 as a

   treatment for cocaine dependence: in its Form 10-K for fiscal year 2012, filed May 23, 2013,

   Alkermes revised its description of ALKS 5461 and omitted mention of cocaine dependence,

   simply describing ALKS 5461 as “a proprietary investigational medicine with a novel mechanism



                                                  14
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 20 of 105 PageID #: 555



   for the treatment of major depressive order.”

                  In October 2013, Alkermes announced that it had “successfully completed [its]

   End-of-Phase 2 interactions with the FDA and that the FDA had granted ALKS 5461 Fast Track

   status for the adjunctive treatment of MDD in patients with an inadequate response to standard

   therapies,” further noting that “Fast Track is a process designed to facilitate the development, and

   expedite the review of drugs to treat serious conditions with the potential to address an unmet

   medical need.” Alkermes anticipated that Phase 3 would begin in the first quarter of 2014, and that

   this “pivotal” clinical program would “include three core phase 3 efficacy studies and is expected

   to enroll a total of approximately 1,500 patients with MDD who have had an inadequate response

   to standard therapies.” With respect to the Phase 3 studies, Alkermes announced that “[t]he

   primary efficacy endpoint for all phase 3 studies will be the change in Montgomery-Åsberg

   Depression Rating Scale (“MADRS”) scores from baseline. The pivotal program will also evaluate

   remission as a secondary endpoint. In addition to the three core efficacy studies, the program will

   also include studies to evaluate the long-term safety, pharmacokinetic profile, titration schedule

   and human abuse liability of ALKS 5461.”

          D.      The FDA’s Concerns

                  In late 2013, Alkermes requested an end-of-Phase 2 meeting. In advance of the

   meeting the FDA provided written responses to Alkermes’ background package in which,

   unbeknownst to investors, the FDA conveyed concerns regarding Alkermes’ planned SPCD

   analyses of ALKS 5461. Specifically, the FDA conveyed concerns to Alkermes in preliminary

   meeting comments about the planned SPCD analysis, stating that “although the proposed SPCD

   appears to be reasonable, there has been no analytical proof for the validity of associated




                                                   15
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 21 of 105 PageID #: 556



   statistical analyses when there are missing data” (emphasis added).1 In short, while the FDA

   voiced no objection to SPCD in a proof-of-concept study (i.e., an exploratory development stage

   aiming to show that the drug had some of the desired clinical activity, suitable at the Phase 1 stage),

   the FDA advised the Company to provide an SAP and seek feedback prior to initiating the trial if

   it intended to use the study to support an efficacy claim (i.e., to prove that the drug was safe and

   effective for the purposes of a Phase 3 study). Alkermes withdrew its meeting request after

   receiving the FDA’s preliminary responses, stating that the FDA’s preliminary responses were

   sufficient and representing to the FDA that the SPCD analysis it used during its Phase 2 study was

   only intended to be used as a proof-of-concept study, and not to establish efficacy.

                  Despite this clear negative feedback received from the FDA calling into question

   Alkermes’ clinical analyses of ALKS 5461, Alkermes continued to issue highly positive

   statements regarding the drug’s developmental program. For instance, in its Form 10-K for fiscal

   year 2014 filed on February 24, 2015, Alkermes provided extensive information regarding its

   clinical program, stating:

                  In March 2014, we announced the initiation of the pivotal clinical
                  development program for ALKS 5461. The comprehensive pivotal
                  program, named Focused On Results With A Rethinking of
                  Depression (“FORWARD”), includes a total of twelve studies,
                  including three core phase 3 efficacy studies and nine supportive
                  studies. We announced initiation of two core efficacy studies in June
                  2014, and announced initiation of the third core efficacy study in
                  July 2014. The core efficacy studies are designed to evaluate the
                  safety and efficacy of ALKS 5461 as adjunctive treatment in
                  patients with MDD. The FORWARD pivotal program will also
                  include studies to evaluate the long-term safety, dosing,
                  pharmacokinetic profile and human abuse liability of ALKS 5461.
                  The three core efficacy studies will utilize state-of-the-art design
                  methodologies intended to reduce the impact of clinically


   1
    These concerns were laid out in the FDA’s briefing document for the “Psychopharmacologic Drugs Advisory
   Committee (PDAC) and Drug Safety and Risk Management (DSaRM) Advisory Committee Meeting,” released
   October 30, 2018 (the “Briefing Document”).



                                                     16
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 22 of 105 PageID #: 557



                  meaningful placebo response. Data from these three core efficacy
                  studies are expected in 2016.

                  In January 2015, we announced topline results from FORWARD-1,
                  one of a series of supportive clinical studies in the FORWARD
                  phase 3 pivotal program designed to evaluate the safety and
                  tolerability of two titration schedules of ALKS 5461. Data from
                  FORWARD-1 confirmed the safety and tolerability of ALKS 5461
                  in both titration schedules evaluated—one-week and two-week
                  dose escalation schedules. These findings were consistent with the
                  safety and tolerability profile seen in the phase 2 study of ALKS
                  5461 completed in 2013 in which ALKS 5461 met its primary
                  endpoint, met key secondary endpoints and demonstrated
                  significant reduction in depressive symptoms versus placebo. In
                  addition, the exploratory efficacy analyses showed that ALKS 5461
                  reduced depressive symptoms from baseline in patients who
                  received either of the two titration schedules. These data support the
                  one-week titration schedule being utilized in the core phase 3
                  efficacy studies in the FORWARD program.

   (emphasis added).

                  Nowhere in these disclosures regarding ALKS 5461 did Alkermes indicate, in any

   way, that the FDA had told Alkermes that the methods Alkermes used for the “phase 2 study of

   ALKS 5461 completed in 2013 in which ALKS 5461 met its primary endpoint” (i.e., using the

   SPCD analysis), and to which Alkermes drew a successful comparison for purposes of the

   FORWARD-1 study, were problematic for the purposes of supporting an efficacy claim—one of

   the goals of a Phase 2 study.

                  The FDA continued to express explicit concerns regarding the clinical analyses for

   ALKS 5461 in future meetings. In fact, Alkermes proceeded to conduct Phase 3 studies and on

   May 12, 2015, Alkermes requested a meeting to discuss and reach agreement on its SAPs for those

   Phase 3 studies. On July 24, 2015, the FDA provided a written response to Alkermes’ meeting

   request background package, stating, “[w]e would like to reiterate that we haven’t endorsed any

   analytical method for SPCD in a confirmatory trial setting. We are continuing making efforts in



                                                   17
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 23 of 105 PageID #: 558



   further understanding its pros and cons from a regulatory perspective. You are encouraged to

   collect efficacy data from both stages. However, we may determine the efficacy based on data

   from only Stage 1 if analysis associated with this novel design is still unsettled by the time of

   your NDA filing” (emphasis added). Thus, the FDA told Alkermes, yet again, that it questioned

   and did not approve of the methods Alkermes was using to support its efficacy claims in its Phase

   2 and 3 clinical programs.

                 Despite this clear disapproval, Alkermes continued to paint a rosy picture of the

   developmental progress for ALKS 5461’s clinical program and omit in its disclosures the explicit

   concerns expressed by the FDA multiple times since at least late 2013. For instance, in its Form

   10-K for the 2015 fiscal year, filed February 25, 2016, Alkermes disclosed its ALKS 5461 progress

   as follows:

                 In October 2013, the FDA granted Fast Track status for ALKS 5461
                 for the adjunctive treatment of MDD in patients with inadequate
                 response to standard antidepressant therapies.

                 In January 2015, we announced topline results from FORWARD-1,
                 one of a series of supportive clinical studies in the FORWARD
                 phase 3 pivotal program designed to evaluate the safety and
                 tolerability of two titration schedules of ALKS 5461. Data from
                 FORWARD-1 confirmed the safety and tolerability of ALKS 5461
                 in both titration schedules evaluated—one-week and two-week
                 dose escalation schedules. These findings were consistent with the
                 safety and tolerability profile seen in the phase 2 study of ALKS
                 5461 completed in 2013. In addition, the exploratory efficacy
                 analyses showed that ALKS 5461 reduced depressive symptoms
                 from baseline in patients who received either of the two titration
                 schedules. These data supported the one-week titration schedule
                 being utilized in the phase 3 efficacy studies in the FORWARD
                 program. In December 2015, we also announced positive topline
                 results from a human abuse potential study of ALKS 5461.

                 In January 2016, we announced the topline results of FORWARD-
                 3 and FORWARD-4, two phase 3 clinical studies of ALKS 5461 in
                 MDD. Neither of the two studies met the prespecified primary
                 efficacy endpoint, which compared ALKS 5461 to placebo on the



                                                  18
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 24 of 105 PageID #: 559



                  change from baseline on the Montgomery-Åsberg Depression
                  Rating Scale (“MADRS”).

                  FORWARD-4 tested two dose levels of ALKS 5461 (2mg/2mg and
                  0.5mg/0.5mg) compared to placebo. There was a clear trend toward
                  efficacy with the 2mg/2mg dose of ALKS 5461 on the primary
                  endpoint, and post hoc analyses achieved statistical significance
                  for the entire 2mg/2mg dose group on the MADRS endpoint.
                  Based on these analyses, we believe that FORWARD-4 provides
                  supportive evidence of the efficacy of ALKS 5461 in the treatment
                  of MDD. FORWARD-3 tested ALKS 5461 (2mg/2mg) compared
                  to placebo. Placebo response was greater than that observed in
                  FORWARD-4 and no treatment effect of ALKS 5461 was observed.

                                            *       *       *

                  In the case of a clear positive outcome for FORWARD-5, we will
                  consult with the FDA to determine whether the evidence provided
                  by it and the previously completed successful, randomized,
                  placebo-controlled phase 2 study, together with supportive
                  evidence from FORWARD-4, collectively could provide
                  substantial evidence of efficacy for ALKS 5461 for the adjunctive
                  treatment of MDD.

   (emphasis added).

                  Thus, Alkermes yet again failed to convey any of the instances of negative feedback

   received from the FDA which questioned Alkermes’ fundamental use of SPCD for its proposed

   Phase 3 efficacy evaluation.

                  On September 26, 2016, Alkermes met with the FDA to share preliminary results

   from Studies 205 (“FORWARD-4”) and 206 (“FORWARD-3”), which were purportedly

   conducted for Phase 3 purposes. Both studies had failed to meet the prespecified primary

   endpoint—i.e., the outcome, based on a drug’s expected effects, that establishes the effectiveness,

   and/or safety features, of the drug in order to support regulatory action. In short, failure to meet

   the prespecified endpoint indicated that both studies failed to demonstrate the drug’s efficacy.

                  On February 13, 2017, the FDA and Alkermes met yet again for a Type C meeting




                                                   19
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 25 of 105 PageID #: 560



   (a meeting generally requested by the company to discuss the development and review of a

   product). The FDA, again, raised several red flags both in written responses provided in advance

   of the meeting, and during the meeting itself. For instance, and as disclosed in its October 2018

   Briefing Document, the FDA’s written responses stated that it generally “d[id] not accept major

   changes, such as revising the primary efficacy measures, in the late stage of a clinical trial” and

   that “that the primary endpoint and duration of the efficacy period for Stage 2 were changed very

   late in the course of the study”; that it had not accepted MADRS-6 as a primary efficacy endpoint

   for a clinical trial, and that it was concerned that MADRS-6 omitted “diagnostically and clinically

   important aspects of depression”; and that it “d[id] not agree with the strategy of comparing the

   baseline MADRS-6 or MADRS-10 scores to the average of the [MADRS-6 or MADRS-10] scores

   from Week 3 to the end of the efficacy period.”

                  Thus, the FDA clearly indicated, yet again, that it did not agree with Alkermes’

   clinical analyses, including the revision of primary efficacy measures, the use of MADRS-6 as a

   primary efficacy endpoint, and the averaging of MADRS-6 and of MADRS-10 scores over time

   during the efficacy period. And yet again, Alkermes continued to omit any mention of the FDA’s

   concerns and disagreements with the Company’s methodologies, now expressed consistently and

   numerous times over several years, and in increasingly harsher terms. Alkermes’ 2016 Form 10-

   K, filed February 17, 2017, characterized its ALKS 5461 progress as follows:

                  In January 2016, we announced the topline results of FORWARD-
                  3 and FORWARD-4 from the FORWARD (Focused on Results
                  With a Rethinking of Depression) pivotal program. Neither study
                  met the prespecified primary efficacy endpoint, which compared
                  ALKS 5461 to placebo on the change from baseline on the 10-item
                  Montgomery-Åsberg Depression Rating Scale (“MADRS-10”) total
                  scores. FORWARD-4, which tested two dose levels of ALKS 5461
                  (2mg/2mg and 0.5mg/0.5mg) compared to placebo, showed a clear
                  trend toward efficacy with the 2mg/2mg dose of ALKS 5461 on the
                  primary endpoint, and post hoc analyses achieved statistical



                                                     20
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 26 of 105 PageID #: 561



                 significance for the 2mg/2mg dose group on the MADRS-10
                 endpoint. Based on these analyses, we believe that FORWARD-4
                 provides supportive evidence of the efficacy of ALKS 5461 for the
                 adjunctive treatment of MDD in patients with an inadequate
                 response to standard antidepressant therapies. FORWARD-3
                 tested ALKS 5461 (2mg/2mg) compared to placebo. Placebo
                 response was greater than that observed in FORWARD-4 and no
                 treatment effect of ALKS 5461 was observed.

                 In October 2016, we announced positive topline results from
                 FORWARD-5, a phase 3 randomized, double-blind, multicenter,
                 placebo-controlled, sequential parallel comparison design study of
                 ALKS 5461 in MDD from the FORWARD pivotal program. ALKS
                 5461 2mg/2mg met the prespecified primary endpoint of
                 significantly reducing depression scores compared to placebo, as
                 measured by the 6-item Montgomery-Åsberg Depression Rating
                 Scale (“MADRS-6”). ALKS 5461 2mg/2mg also demonstrated
                 statistically significant reductions in MADRS-10 scores compared
                 to placebo. The 1mg/1mg dose of ALKS 5461 showed improvement
                 in depressive symptoms in the study, but did not separate
                 significantly from placebo. FORWARD-5 was conducted in two
                 sequential stages: Stage 1 was 5 weeks in duration, and Stage 2 was
                 6 weeks. In Stage 1, the average change from baseline depression
                 scores was calculated for weeks 3 through 5. For Stage 2, the
                 average change from baseline was calculated for weeks 3 through
                 6. The results of Stages 1 and 2 were then averaged. Depression
                 scores were assessed using MADRS-6 and MADRS-10. MADRS-
                 6, a subscale of the MADRS-10 assessment tool for depression,
                 focuses on the core symptoms of depression. The most common
                 adverse events for ALKS 5461 observed in the FORWARD efficacy
                 studies included nausea, constipation and dizziness.

                 Based on the results of FORWARD-5, the supportive evidence
                 from FORWARD-4 and the successful phase 2 study of ALKS
                 5461, we recently met with the FDA’s Division of Psychiatric
                 Products at a Type C meeting to discuss ALKS 5461. We will
                 request a pre-NDA meeting with the FDA and plan to submit the
                 New Drug Application (“NDA”) for ALKS 5461 in the second half
                 of 2017.

   (emphasis added).

                 Despite specifically referencing the Type C meeting with the FDA, Alkermes yet

   again concealed the FDA’s strongly negative comments from its investors regarding Alkermes’




                                                 21
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 27 of 105 PageID #: 562



   revisions of primary efficacy measures late in the clinical trial, use of SPCD for efficacy purposes,

   use of MADRS-6 as a primary efficacy endpoint, and averaging of MADRS-6/MADRS-10 scores

   during the efficacy period.

                  On March 3, 2017, Alkermes submitted a preliminary Breakthrough Therapy

   Designation Request. Breakthrough Therapy Designation is “a process designed to expedite the

   development and review of drugs that are intended to treat a serious condition and preliminary

   clinical evidence indicates that the drug may demonstrate substantial improvement over available

   therapy on a clinically significant endpoint.” The FDA has indicated that in order for a

   Breakthrough Therapy Designation Request to be granted, preliminary clinical evidence should

   generally show a “clear advantage” over available therapy.

                  The FDA denied Alkermes’ request, again stating that the FDA “had not yet

   determined whether the MADRS-6 was an acceptable endpoint,” and that “any statistical

   significance in the phase 3 study results depended on post hoc analyses.” Importantly, the FDA

   explained that “[a]lthough post hoc analyses of trials that fail on their prospectively specified

   endpoints may be useful for generating hypotheses for future testing, they do not yield definitive

   results. The results of such analyses can be biased because the choice of analyses can be influenced

   by a desire for success. . . . Consequently, post hoc analyses by themselves cannot establish

   effectiveness. Also, additional endpoints that have not been pre-specified or evaluated with

   adjustment for multiplicity when required cannot, in general, be used to demonstrate an effect of

   the drug, even in successful studies” (emphasis added). If “any statistical significance in the phase

   3 study results depended on post hoc analyses” and “post hoc analyses by themselves cannot

   establish effectiveness[,]” it clearly follows that the FDA would not consider the phase 3 results

   to establish effectiveness.




                                                    22
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 28 of 105 PageID #: 563



                   On April 24, 2017, Alkermes submitted a dossier on MADRS-6 to the FDA. After

   evaluating the submission, the FDA confirmed that the FDA’s initial concerns were correct, and

   that MADRS-6 could not replace MADRS-10 for use as a primary endpoint because it excludes

   concepts that are relevant and important in treating MDD. Importantly, MADRS-6 excluded

   “reduced sleep,” “reduced appetite,” “concentration difficulties,” and “suicidal thoughts” from its

   analysis. Furthermore, results of a factor analysis on MADRS-10 suggested that the four items

   removed were not redundant with the six items retained. This was a major problem for Alkermes,

   as many of its efficacy datasets were predicated on MADRS-6 only. However, yet again, Alkermes

   continued to conceal the FDA’s concerns and criticisms of its methodologies in its regulatory

   filings, in earnings calls with analysts, and at conferences with analysts, as detailed infra in Section

   VI.

                   On July 24, 2017, Alkermes had a pre-NDA meeting with the FDA. During this

   meeting, the FDA informed Alkermes that any analyses of MADRS-6 scores would be considered

   exploratory only—in short, alerting Alkermes that analyses of MADRS-6 scores would not be

   considered sufficient for, or even relevant to, NDA approval.

   V.      THE TRUTH EMERGES

           A.      The January 21, 2016 Announcement

                   On January 21, 2016, Alkermes issued a press release, attached to a Form 8-K filed

   the same day, announcing that although the first two of its three Phase 3 efficacy studies failed to

   meet their prespecified primary efficacy endpoints, the studies achieved “statistical significance”

   through “post hoc analyses.” Industry analysts interpreted the reference to “post hoc” analysis—

   the means by which Alkermes claimed to have reached “statistical significance” despite the failure

   to meet primary efficacy endpoints—to refer to SPCD, which Alkermes had disclosed by at least

   late 2013 as one of the methods to be used in its efficacy studies. However, the public was yet


                                                     23
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 29 of 105 PageID #: 564



   unaware that the FDA had, on multiple occasions, and as early as late 2013, expressed significant

   concerns to the Company regarding (and had specifically not authorized) the use of SPCD in the

   ALKS 5461 trials. Had the general public known that Alkermes had already agreed with the FDA

   that the SPCD analysis used during its “successful” Phase 2 study was only intended to be used as

   a proof-of-concept study, and not to establish efficacy, it would not have been surprised, or at least

   not as surprised, by the failure of the two Phase 3 studies to achieve their prespecified primary

   efficacy endpoints using standard, approved statistical analyses.

                   Analysts reacted negatively to the disclosure of the results of the Phase 3 efficacy

   studies; J.P. Morgan, in an analyst report titled “Depressing Outcome for ‘5461; Still See

   Meaningful LT Value in ALKS But Stepping to Sidelines For Now” noted that “FORWARD-4

   showed a clear trend towards benefit but ended up being a near miss that, according to

   management, would have hit if using different statistical methods” (emphasis added).

                   The market reacted sharply to the partial corrective disclosure that the studies did

   not meet their “prespecified primary efficacy endpoint” and that post hoc analysis was necessary

   to show efficacy: the Company’s stock price dropped 44.24% from a closing price of $60.42 on

   January 20, 2016, to close at $33.69 on January 21, 2016, on volume of 12,467,289 shares, more

   than five times Alkermes’ average volume during the month of January.

                   Notwithstanding the new information concerning the results of the ALKS 5461

   Phase 3 efficacy studies revealed on January 21, 2016, the full truth regarding ALKS 5461’s

   clinical development program was not revealed at that time, as Defendants continued to hide the

   FDA’s skepticism and concerns regarding Alkermes’ use of SPCD in its studies from the general

   public for over two more years. As a result, Alkermes common stock continued to trade at

   artificially inflated prices.




                                                    24
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 30 of 105 PageID #: 565



              B.      The April 2, 2018 RTF Letter

                      On January 31, 2018, Alkermes submitted its final portion of the NDA;

   approximately two months later, on April 2, 2018, Alkermes announced that it had received an

   RTF letter from the FDA regarding its NDA for ALKS 5461. In its April 2, 2018 press release,

   Alkermes disclosed that “the FDA has taken the position that it is unable to complete a substantive

   review of the regulatory package, based on insufficient evidence of overall effectiveness for the

   proposed indication, and that additional well-controlled clinical trials are needed prior to the

   resubmission of the NDA for ALKS 5461. In addition, the FDA has requested the conduct of a

   bioavailability study to generate additional bridging data between ALKS 5461 and the reference

   listed drug, buprenorphine.” Alkermes stated that it “strongly disagree[d] with the FDA’s

   conclusions and plans to appeal the FDA’s decision,” including seeking immediate guidance by

   requesting a “Type A meeting with the FDA to determine appropriate next steps and what

   additional information may be required to resubmit the NDA.”2 In its April 2, 2018 call discussing

   the RTF letter, Defendant Pops went even further, stating, “While we expected there to be

   questions during the review process, in none of these interactions did FDA raise concerns, which

   would have let [sic] us to expect an RTF” (emphasis added). Notably, Defendant Pops’ statement

   went beyond merely failing to disclose prior FDA concerns, and actively denied knowledge of

   their existence. Defendant Pops also effectively admitted that had one known of those FDA

   concerns, they “would have let [sic] [one] to expect an RTF.”

                      Analysts were shocked and reacted negatively to the revelation of the problems

   underlying the RTF and to the RTF itself. Notably, analysts would not have been surprised by the

   RTF had they known of the FDA’s concerns, which “would have let [sic] [one] to expect” the


   2
       A Type A meeting is a meeting necessary for an otherwise stalled product development program to proceed.



                                                            25
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 31 of 105 PageID #: 566



   RTF. That same day, for example, Cantor Fitzgerald issued an analyst report noting that the FDA

   response stood “in stark contrast to a comment by the CEO on 2Q17 results conference call. . . .

   [W]e believe investors may have been led to believe that FDA viewed the ALKS 5461 data

   potentially adequate for approval. That the FDA has asked for additional clinical studies strongly

   calls into question such an assumption, in our opinion” (emphasis added).

                  J.P. Morgan also issued an analyst report the same day noting the FDA’s “relatively

   extreme” language regarding questions around effectiveness and need for additional data, and

   “completely removed the product from [J.P. Morgan’s] model pending additional updates.” In a

   separate update, J.P. Morgan stated that “[t]he RTF for 5461 is clearly not a good start. This letter

   also appears to be particularly bad with comments around overall effectiveness (unusual for an

   RTF) and the need for additional clinical trials.” Morgan Stanley’s analyst report similarly stated

   that “RTF on 5461 NDA is a negative surprise following Alkermes’ Feb 14 [2018] guidance call

   which included an assumption of sales rep hiring in 2H:18” (emphasis added).

                  As the significance of Alkermes’ partial disclosures was absorbed by the market,

   the Company’s stock price dropped 22% from a closing price of $57.96 on March 29, 2018, to

   close at $45.23 on April 2, 2018, on volume of 8,053,845 shares, approximately ten times

   Alkermes’ average volume during the prior month of March.

          C.      The October 30, 2018 FDA Briefing Document in Advance of the November 1,
                  2018 Meeting of the Advisory Committees

                  On October 30, 2018, the FDA released the Briefing Document regarding ALKS

   5461’s NDA, in which the FDA publicly revealed, for the first time, the negative feedback it had

   continued to give Alkermes since early 2011 including, among other things:

                 i.      Regarding the February 17, 2011 pre-IND meeting:

                  Upon hearing that Alkermes wished to use SPCD for its Phase 2 trial, the FDA



                                                    26
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 32 of 105 PageID #: 567



   indicated that it did not think SPCD was suitable for a proof-of-efficacy trial, and would only be

   suitable for a proof-of-concept study. The FDA further stated that it “strongly encouraged the

   Applicant to provide a detailed statistical analysis plan (SAP) and seek feedback prior to initiating

   the trial if they intended to use the study to support an efficacy claim.” The FDA further noted that

   Alkermes “did not follow our advice in study design” with respect to the provision of evidence of

   efficacy for both samidorphan and buprenorphine, and thus “did not complete the full factorial

   study for safety reasons noted.”

                 ii.       Regarding the October 2013 FDA written responses:

                     Upon receiving Alkermes’ background package for an end-of-Phase 2 meeting,

   which described Alkermes’ planned Phase 3 studies, the FDA again expressed concerns about the

   planned SPCD analyses through written preliminary responses prior to the meeting (as discussed

   supra in ¶ 41):

                     From a statistical perspective, although the proposed SPCD appears
                     to be reasonable, there has been no analytical proof for the validity
                     of associated statistical analyses when there are missing data. In
                     the cited Chen et al. paper, the type I error rates were estimated by
                     simulation. Without theoretical proof, it is not guaranteed that the
                     type I error rate will be controlled, especially in scenarios where
                     there are extensive dropouts. Since statistical validity of the
                     methods associated with this novel design is not yet clear when
                     there are missing data, it will be a matter of review whether or not
                     efficacy demonstration can primarily rely on this method. We note
                     that you have pre-specified the MMRM approach as outlined by
                     Chen et al. as the primary analysis and a few sensitivity analyses.
                     To further assess the impact of missing data, you should propose
                     sensitivity analyses that do not require the MAR (missing at
                     random) assumption and provide details in the Statistical Analysis
                     Plan.

   (emphasis added).

                 iii.      Regarding the July 2015 FDA written responses:

                     In July 2015, in response to Alkermes’ background package in advance of a



                                                      27
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 33 of 105 PageID #: 568



   meeting to discuss its SAPs for two of its three Phase 3 studies, Studies 205 (FORWARD-4) and

   206 (FORWARD-3), the FDA again provided written responses (as discussed supra in ¶ 44),

   noting:

                  We would like to reiterate that we haven’t endorsed any analytical
                  method for SPCD in a confirmatory trial setting. We are
                  continuing making efforts in further understanding its pros and cons
                  from a regulatory perspective. You are encouraged to collect
                  efficacy data from both stages. However, we may determine the
                  efficacy based on data from only Stage 1 if analysis associated with
                  this novel design is still unsettled by the time of your NDA filing.

                  Because of the limited time available for review of submissions via
                  a meeting category, we can only provide general guidance on the
                  proposed questions. If there is any change in protocol or stand-alone
                  SAP, we advise that you submit it (including tracked changes and/or
                  a detailed list of changes) separately from a meeting package.

   (emphasis added).

                 iv.    Regarding the September 26, 2016 Meeting

                  On September 26, 2016, Alkermes met with the FDA to share preliminary results

   from Studies 205 (FORWARD-4) and 206 (FORWARD-3). In this meeting, Alkermes

   “acknowledged that neither study met its prespecified primary endpoint and inquired about any

   additional analyses that could be conducted. The Agency had no recommendations but

   acknowledged that the additional analyses the Applicant already conducted could be informative

   for subsequent studies.” In addition, Alkermes “presented some additional analyses that they said

   would inform modifications to the other ongoing short-term phase 3 study that was Study 207.”

   Alkermes submitted an amendment to the SAP and protocol for Study 207 (also called

   “FORWARD-5”) on September 19, 2016, which “changed the primary efficacy endpoint from

   change from baseline to end-of-treatment on the MADRS-10 to three primary endpoints to be

   evaluated in a hierarchical fashion,” including (i) using MADRS-6 instead of MADRS-10, (ii)

   changing the primary endpoint and duration of the efficacy period, and (iii) comparing the baseline


                                                   28
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 34 of 105 PageID #: 569



   scores to the average of the scores from Week 3 to the end of the efficacy period.

                  These amendments were submitted too late to be discussed at the September 26,

   2016 meeting, and were ultimately discussed during a February 13, 2017 guidance meeting. In

   advance of the February 13, 2017 meeting, the FDA provided the following written responses

   clearly indicating that they did not approve of any of the proposed changes (as discussed supra in

   ¶ 48):

                  1. In general, we do not accept major changes, such as revising
                  the primary efficacy measures, in the late stage of a clinical trial.
                  It appears that the primary endpoint and duration of the efficacy
                  period for Stage 2 were changed very late in the course of the
                  study.

                  2. We have not previously accepted the MADRS-6 as a primary
                  efficacy endpoint for a clinical trial. Before accepting this
                  instrument as primary endpoint in a trial intended to support product
                  registration, we would need data on the validity and reliability of the
                  instrument, and clear documentation of how the biometric properties
                  of the MADRS-6 compare to the MADRS-10. On face, we have
                  concerns that the MADRS-6 omits diagnostically and clinically
                  important aspects of depression.

                  3. We do not agree with the strategy of comparing the baseline
                  MADRS-6 or MADRS-10 scores to the average of the scores from
                  Week 3 to the end of the efficacy period. We note that the averaging
                  of the change in MADRS-6 or MADRS-10 scores tends to obscure
                  a possible dropoff in drug efficacy after the first few weeks of
                  treatment. In Study 205, the change in MADRS-10 scores reached a
                  peak at Week 3. In Study 207, the change in MADRS-6 and
                  MADRS-10 scores both reached a peak at Week 4. It is important
                  for us to know whether the drug has an effect that persists until the
                  end of the study. We recommend using a single efficacy measure
                  at the end of the study, and not an average over multiple time
                  periods, as the primary efficacy endpoint.

                  4. With the protocol amendment for Study 207, the efficacy period
                  in Stage 1 is now different in duration from the efficacy period in
                  Stage 2. This adds some complexity to the comparison of data from
                  the two SPCD stages.

                 v.     Regarding the March 2017 Request for Breakthrough Therapy Designation



                                                    29
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 35 of 105 PageID #: 570



                  In the Briefing Document, the FDA disclosed that it had informed Alkermes, in

   response to its March 3, 2017 Breakthrough Therapy Designation request, that because the FDA

   had not yet determined that MADRS-6 was an acceptable endpoint, and because any statistical

   significance in the Phase 3 study results depended on post hoc analyses, the FDA could not grant

   Breakthrough Therapy Designation.

                 vi.     Regarding 2017 Evaluation of MADRS-6

                  The FDA notified Alkermes, during its July 24, 2017 pre-NDA meeting, that “the

   MADRS-6 was not fit for purpose” and “could not replace the MADRS-10 for use as a primary

   endpoint because it excludes concepts that are relevant and important in MDD,” including

   “Reduced Sleep, Reduced Appetite, Concentration Difficulties, and Suicidal Thoughts,” and

   because results of a factor analysis on MADRS-10 suggested that the four items removed were not

   redundant with the six items retained. At the pre-NDA meeting, the FDA further noted that these

   four missing items are “core features of depression” and “can’t be excluded from an endpoint in a

   trial that is designed to assess anti-depressant efficacy.”

          D.      The November 1, 2018 FDA Advisory Committees’ Rejection of the NDA

                  On November 1, 2018, the FDA Advisory Committees voted 21 to 2 against the

   approval of ALKS 5461. Analysts expressed surprise at the information that they recognized had

   been withheld by Alkermes. For example, in a report that day, Credit Suisse wrote, “Extent of

   Differences Between FDA and Company Surprising: . . . It was surprising to us today to hear the

   amount of disagreement the FDA has on fundamental issues related to the ALKS 5461 program

   such as how the studies should have been designed and how many of the trials were actually

   positive and supportive of approval. We are also somewhat surprised by the relative optimism the

   Alkermes team still maintained for ALKS 5461 despite what were clearly significant objections

   that must have been voiced by the FDA during the development and review process.” In response,


                                                     30
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 36 of 105 PageID #: 571



   the price of Alkermes common stock plummeted 7.57% from a closing price of $40.83 on October

   31, 2018 (trading was halted on November 1, 2018), to $37.74 on November 2, 2018, for a loss of

   $480 million in market capitalization.

   VI.        FALSE AND MISLEADING STATEMENTS

              A.       The July 2014 Form 8-K, Form 10-Q, Press Release, and Earnings Call

                       On July 31, 2014, the Company filed its Form 10-Q for the quarter ended June 30,

   2014, signed by Defendants Pops and Frates, stating:

                       ALKS 5461 is a proprietary combination of samidorphan and
                       buprenorphine that we are developing for the treatment of major
                       depressive disorder (“MDD”) in patients who have an inadequate
                       response to standard antidepressant therapies. In March 2014, we
                       announced the initiation of the pivotal clinical development program
                       for ALKS 5461. The comprehensive pivotal program, named
                       FORWARD (Focused On Results With A Rethinking of
                       Depression), includes a total of 12 studies, including three core
                       phase 3 efficacy studies and nine supportive studies. . . . The
                       FORWARD pivotal program will include studies to evaluate the
                       long-term safety, dosing, pharmacokinetic profile and human abuse
                       liability of ALKS 5461. The three core efficacy studies will utilize
                       state-of-the-art methodologies intended to reduce the impact of
                       clinically meaningful placebo response. Data from these three core
                       efficacy studies are expected in 2016.

   (emphasis added).3

                       The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[t]he three core efficacy studies will

   utilize state-of-the-art methodologies,” called SPCD (the methodology used for Alkermes’ “three

   core efficacy studies” for Phase 3) a “state-of-the-art methodology,” but blatantly omitted that

   SPCD was never proven to be a validated method of statistical analysis, and the FDA had, on



   3
       All statements alleged to be false and misleading have been bolded throughout this section.



                                                              31
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 37 of 105 PageID #: 572



   multiple occasions, expressed significant concerns regarding, and explicitly not authorized, the use

   of SPCD in the Phase 3 efficacy trials.

                  Alkermes and Defendants Pops and Frates knew or recklessly disregarded that the

   statements referenced in the preceding paragraph were false and misleading when the statements

   were made because, as discussed supra in ¶¶ 41 and 64-65, at the February 17, 2011 pre-IND

   meeting, the FDA informed Alkermes that it did not think SPCD was suitable for a proof-of-

   efficacy trial, and in October 2013, the FDA again expressed significant concerns regarding the

   use of SPCD in the clinical testing for ALKS 5461.

                  Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. § 1350

   (“SOX”), Defendants Pops and Frates certified the July 2014 Form 10-Q, stating that “information

   contained in the Report fairly presents, in all material respects, the financial condition and results

   of operations of the Company.”

                  In addition, Defendants Pops and Frates certified the 2014 Form 10-Q pursuant to

   Section 302 of SOX, stating that:

                  1.    I have reviewed this annual report on Form 10-Q of
                  Alkermes plc;

                  2.      Based on my knowledge, this report does not contain any
                  untrue statement of a material fact or omit to state a material fact
                  necessary to make the statements made, in light of the circumstances
                  under which such statements were made, not misleading with
                  respect to the period covered by this report;

                  3.      Based on my knowledge, the financial statements, and other
                  financial information included in this report, fairly present in all
                  material respects the financial condition, results of operations and
                  cash flows of the registrant as of, and for, the periods presented in
                  this report;

                  4.      The registrant’s other certifying officer and I are responsible
                  for establishing and maintaining disclosure controls and procedures
                  (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and



                                                    32
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 38 of 105 PageID #: 573



              internal control over financial reporting (as defined in Exchange Act
              Rules 13a-15(f) and 15d-15(f)) for the registrant and have:

                      a)      Designed such disclosure controls and procedures, or
              caused such disclosure controls and procedures to be designed under
              our supervision, to ensure that material information relating to the
              registrant, including its consolidated subsidiaries, is made known to
              us by others within those entities, particularly during the period in
              which this report is being prepared;

                      b)      Designed such internal control over financial
              reporting, or caused such internal control over financial reporting to
              be designed under our supervision, to provide reasonable assurance
              regarding the reliability of financial reporting and the preparation of
              financial statements for external purposes in accordance with
              generally accepted accounting principles;

                     c)      Evaluated the effectiveness of the registrant’s
              disclosure controls and procedures and presented in this report our
              conclusions about the effectiveness of the disclosure controls and
              procedures, as of the end of the period covered by this report based
              on such evaluation; and

                      d)      Disclosed in this report any change in the registrant’s
              internal control over financial reporting that occurred during the
              registrant’s most recent fiscal quarter (the registrant’s fourth fiscal
              quarter in the case of an annual report) that has materially affected,
              or is reasonably likely to materially affect, the registrant’s internal
              control over financial reporting; and

              5.      The registrant’s other certifying officer(s) and I have
              disclosed, based on our most recent evaluation of internal control
              over financial reporting, to the registrant’s auditors and the audit
              committee of the registrant’s board of directors (or persons
              performing the equivalent functions):

                      (a)     All significant deficiencies and material weaknesses
              in the design or operation of internal control over financial reporting
              which are reasonably likely to adversely affect the registrant’s
              ability to record, process, summarize and report financial
              information; and

                      (b)     Any fraud, whether or not material, that involves
              management or other employees who have a significant role in the
              registrant’s internal control over financial reporting.




                                                33
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 39 of 105 PageID #: 574



                  These certifications contained material misstatements and/or omitted to state

   material facts required therein or necessary to make the statements contained therein not

   misleading. Pops and Frates knew, or recklessly disregarded, that the July 2014 Form 10-Q

   contained material misstatements and omissions regarding the FDA’s significant concerns

   surrounding the use of SPCD in the clinical testing for ALKS 5461, based on skepticism and

   criticism Alkermes received from the FDA as described supra in ¶¶ 41 and 64-65.

                  That same day, July 31, Alkermes held a conference call with securities analysts to

   discuss Alkermes’ 2014 second quarter financial results. During the conference call, Defendant

   Pops stated:

                  Next is 5461, our novel drug candidate for major depressive
                  disorder, which has fast track designation from the FDA and is
                  moving very rapidly in development. With yesterday's
                  announcement of the initiation of the FORWARD-5 study, all
                  three core efficacy studies in the FORWARD are now underway.

                  These studies will evaluate the efficacy and safety of 5461 as an
                  injunctive treatment in patients suffering from major depressive
                  disorder who have an inadequate response to commonly prescribed
                  drugs. We are encouraged that [site in] [sic] initiation is
                  progressing ahead of our expectations and will look forward to
                  updating you on our progress in this important program.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statements “all three core efficacy studies in the

   FORWARD are now underway” and “[w]e are encouraged that . . . initiation is progressing ahead

   of our expectations” blatantly omitted that the FDA had, on multiple occasions, informed

   Alkermes that it did not think SPCD was suitable for a proof-of-efficacy trial, and conveyed

   significant concerns regarding the use of SPCD in clinical testing for ALKS 5461.



                                                   34
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 40 of 105 PageID #: 575



                  Alkermes and Defendant Pops knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because, as discussed supra in ¶¶ 41 and 64-65, at the February 17, 2011 pre-IND meeting, the

   FDA informed Alkermes that it did not think SPCD was suitable for a proof-of-efficacy trial, and

   in October 2013, the FDA again expressed significant concerns regarding the use of SPCD in the

   clinical testing for ALKS 5461.

             B.   The October 2014 Earnings Call

                  On October 29, 2014, Alkermes held a conference call with securities analysts to

   discuss Alkermes’ 2014 third quarter financial results. During the conference call, Defendant Pops

   stated:

                  We're now entering a data-rich period over the next few months
                  in which we're going to gain a clearer picture of the opportunities
                  ahead of us. To provide some context, let's take as an example
                  ALKS 5461, our novel balanced neuromodulator product candidate
                  for the treatment of major depressive disorder. A year and a half
                  ago, we reported successful Phase 2 results which exemplified the
                  way that data from highly informative studies can create a value
                  inflection point for the company if they provide truly meaningful
                  insights into the therapeutic value of a product candidate. As you
                  know based on these data ALKS 5461 has rapidly evolved and today
                  is a fast-track candidate being evaluated in a comprehensive pivotal
                  program.

                                           *       *      *

                  Remember that we've described the forward program, the overall
                  pivotal program for 5461 as being quite comprehensive. It's
                  anchored by these three core efficacy studies that we've talked
                  about that mirror the SPCD, but it's also got a series of other
                  studies. The one that just completed is one of those that provides
                  very meaningful data, and you can look forward to us presenting
                  data from the results of it and other studies over the course of the
                  next several months.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or


                                                  35
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 41 of 105 PageID #: 576



   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[w]e’re now entering a data-rich

   period over the next few months in which we’re going to gain a clearer picture of the opportunities

   ahead of us. . . . we reported successful Phase 2 results” failed to disclose that Alkermes had

   agreed with the FDA that this so-called “successful” Phase 2 study was to be used as a proof-of-

   concept study only, and not to establish efficacy (i.e., an exploratory development stage suitable

   for Phase 1, not Phase 2). Further, the bolded statement “the overall pivotal program for 5461 . . .

   [is] anchored by these three core efficacy studies that we’ve talked about that mirror the SPCD,

   [and t]he one that just completed is one of those that provides very meaningful data” omitted that

   the FDA had, on multiple occasions, conveyed skepticism and concerns regarding the use of SPCD

   in the clinical development program for ALKS 5461.

                  Alkermes and Defendant Pops knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because, as discussed supra in ¶¶ 41 and 64-65, at the February 17, 2011 pre-IND meeting, the

   FDA informed Alkermes that it did not think SPCD was suitable for a proof-of-efficacy trial, and

   in October 2013, the FDA again expressed significant concerns regarding the use of SPCD in the

   clinical testing for ALKS 5461.

          C.      The November 2014 Credit Suisse Healthcare Conference

                  On November 11, 2014 at the Credit Suisse Healthcare Conference, Defendant

   Pops stated:

                  So there's a major unmet need for well-tolerated oral medicines with
                  new mechanism of action and that's what 5461 is designed to do.
                  We had a very robust Phase 2 program like I said in the opening
                  comment. This was about running a well-powered modern state-
                  of-the-art study in depression designed to minimize the placebo
                  response that characterizes many anti-depressive studies.



                                                   36
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 42 of 105 PageID #: 577



                  I won't take you through the design, you've all seen this many times
                  before at this point, this was over a year ago now, using a method
                  called Sequential Parallel Comparison Design, which is two
                  parallel phases in a study where we minimize the placebo
                  response, we saw robust efficacy. Importantly, in patients who are
                  currently taking SSRI's and SNRI's, people who are on conventional
                  therapy who are not getting adequate clinical relief, we're testing to
                  see that when we add on top of that 5461 whether they begin to
                  respond and indeed they did. And we saw -- this is the primary
                  endpoint in our Phase 3 studies as in Phase 2, the MADRS which
                  is the, which is a, scale for measuring depression, you saw major
                  reductions in those scales in both stages of the study driving
                  significant P values and this is what we're doing in Phase 3 is
                  replicating these, this, design.

                  So this drug was granted fast-track status by FDA when we sent the
                  submission in to begin the Phase 3 program and what that does for
                  us is it helps us to qualify for priority review when we're done and
                  has more frequent interactions with the FDA during the course of
                  the development program and we started this very ambitious
                  program called the forward program in Q1 of 2014 and now it's
                  rolling in multiple sites and in multiple threshold of multiple
                  countries.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[t]his was about running a well-

   powered modern state-of-the-art study in depression designed to minimize the placebo response

   that characterizes many anti-depressive studies,” by referring to SPCD as a “state-of-the-art

   methodology,” blatantly omitted that SPCD was never proven to be a validated method of

   statistical analysis, and the FDA had, on multiple occasions, expressed significant concerns

   regarding, and explicitly not authorized, the use of SPCD in the Phase 3 efficacy trials. Further,

   the bolded statement “using a method called Sequential Parallel Comparison Design . . . we saw

   robust efficacy” again omitted that SPCD was never proven to be a validated method of statistical




                                                   37
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 43 of 105 PageID #: 578



   analysis, and the FDA had, on multiple occasions, expressed significant concerns regarding, and

   explicitly not authorized, the use of SPCD in the Phase 3 efficacy trials. Finally, the bolded

   statement “this is the primary endpoint in our Phase 3 studies as in Phase 2, the MADRS which is

   the, which is a, scale for measuring depression, you saw major reductions in those scales in both

   stages of the study driving significant P values and this is what we're doing in Phase 3 is

   replicating these, this, design” neglected to mention that unlike Phase 2, where the Company used

   MADRS-10 as the primary endpoint, in Phase 3 the Company changed the primary endpoint to

   MADRS-6.

                 Alkermes and Defendants Pops knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because, as discussed supra in ¶¶ 41 and 64-65, at the February 17, 2011 pre-IND meeting, the

   FDA informed Alkermes that it did not think SPCD was suitable for a proof-of-efficacy trial, and

   in October 2013, the FDA again expressed significant concerns regarding the use of SPCD in the

   clinical testing for ALKS 5461.

          D.     The December 2014 NASDAQ OMX Investor Program

                 On December 2, 2014, Defendant Pops provided substantial detail regarding

   Alkermes’ SPCD analysis during the NASDAQ OMX Investor Program:

                 We demonstrated in clinical trials very powerful efficacy in
                 precisely this patient population; those who are failing to achieve
                 adequate responses on SSRI's so when we talk about our placebo
                 controlled studies the placebo group is getting active medication in
                 the form of SSRI's and we're demonstrating efficacy on top of that
                 and we got a fair amount of attention for the innovativeness of the
                 clinical trial design which we're replicating in Phase 3 which is
                 called the Sequential Parallel Comparison Design which is a way
                 of minimizing placebo affect which is endemic to studies of patients
                 with depression.

   (emphasis added).



                                                  38
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 44 of 105 PageID #: 579



                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[w]e demonstrated in clinical trials

   very powerful efficacy” was false; Alkermes had never proven “very powerful efficacy” in any of

   the studies conducted by Alkermes at that time, when reviewed by the FDA. Alkermes had agreed

   with the FDA that its Phase 2 study was not to be used to establish efficacy (see ¶ 41 supra). In

   addition, the statement “we got a fair amount of attention for the innovativeness of the clinical

   trial design which we're replicating in Phase 3 which is called the Sequential Parallel Comparison

   Design” omitted that the FDA had, on multiple occasions, conveyed skepticism and concerns

   regarding the use of SPCD in the clinical development program for ALKS 5461.

                  Alkermes and Defendant Pops knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because, as discussed supra in ¶¶ 41 and 64-65, at the February 17, 2011 pre-IND meeting, the

   FDA informed Alkermes that it did not think SPCD was suitable for a proof-of-efficacy trial, and

   in October 2013, the FDA again expressed significant concerns regarding the use of SPCD in the

   clinical testing for ALKS 5461.

          E.      The 2014 Form 10-K

                  On February 24, 2015, the Company filed its Form 10-K with the SEC for the fiscal

   year ended December 31, 2014, signed by Defendants Pops and Frates. The statements in the Form

   10-K discussed below contained material misstatements and/or omitted to state material facts

   required therein or necessary to make the statements contained therein not misleading.

                  Under Part I, Item 1, under the subheading “ALKS 5461,” the Form 10-K stated:

                  In March 2014, we announced the initiation of the pivotal clinical
                  development program for ALKS 5461. The comprehensive pivotal
                  program, named Focused On Results With A Rethinking of


                                                  39
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 45 of 105 PageID #: 580



                  Depression ("FORWARD"), includes a total of twelve studies,
                  including three core phase 3 efficacy studies and nine supportive
                  studies. We announced initiation of two core efficacy studies in June
                  2014, and announced initiation of the third core efficacy study in
                  July 2014. The core efficacy studies are designed to evaluate the
                  safety and efficacy of ALKS 5461 as adjunctive treatment in
                  patients with MDD. The FORWARD pivotal program will also
                  include studies to evaluate the long-term safety, dosing,
                  pharmacokinetic profile and human abuse liability of ALKS 5461.
                  The three core efficacy studies will utilize state-of-the-art design
                  methodologies intended to reduce the impact of clinically
                  meaningful placebo response. Data from these three core efficacy
                  studies are expected in 2016.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[t]he three core efficacy studies will

   utilize state-of-the-art design methodologies intended to reduce the impact of clinically meaningful

   placebo response” called SPCD (the methodology used for Alkermes’ “three core efficacy

   studies” for Phase 3) a “state-of-the-art methodology,” but blatantly omitted that SPCD was never

   proven to be a validated method of statistical analysis, and the FDA had, on multiple occasions,

   expressed significant concerns regarding, and explicitly not authorized, the use of SPCD in the

   Phase 3 efficacy trials.

                  Alkermes and Defendants Pops and Frates knew or recklessly disregarded that the

   statements referenced in the preceding paragraph were false and misleading when the statements

   were made because, as discussed supra in ¶¶ 41 and 64-65, at the February 17, 2011 pre-IND

   meeting, the FDA informed Alkermes that it did not think SPCD was suitable for a proof-of-

   efficacy trial, and in October 2013, the FDA again expressed significant concerns regarding the

   use of SPCD in the clinical testing for ALKS 5461.




                                                   40
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 46 of 105 PageID #: 581



                  Pursuant to Section 906 of SOX, Defendants Pops and Frates certified the 2014

   Form 10-K, stating that “[t]he information contained in the Report fairly presents, in all material

   respects, the financial condition and results of operations of the Company.”

                  In addition, Defendants Pops and Frates certified the 2014 Form 10-K pursuant to

   Section 302 of SOX, attaching substantially the same certifications as set forth supra in ¶ 76. These

   certifications contained material misstatements and/or omitted to state material facts required

   therein or necessary to make the statements contained therein not misleading. Pops and Frates

   knew, or recklessly disregarded, that the 2014 Form 10-K contained material misstatements and

   omissions regarding ALKS 5461, based on strong criticisms Alkermes received from the FDA

   regarding the drug’s clinical trial processes as described supra in ¶¶ 41 and 64-65.

             F.   The April 2015 Earnings Call

                  On April 30, 2015, Alkermes held a conference call with securities analysts to

   discuss Alkermes’ 2014 first quarter financial results. During the conference call, Defendant Pops

   stated:

                  Based on the compelling data from the Phase II program, and the
                  fast-track designation from FDA in hand, last year we initiated the
                  comprehensive [FORWARD] pivotal program with the goal of
                  conducting a robust series of studies to support US registration
                  and wide utilization of this medicine.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[b]ased on the compelling data from

   the Phase II program . . . last year we initiated the comprehensive [FORWARD] pivotal program

   with the goal of conducting a robust series of studies to support US registration” omitted that the

   referenced “compelling data” and the “comprehensive [FORWARD] pivotal program” was based


                                                    41
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 47 of 105 PageID #: 582



   on SPCD, a study design regarding which the FDA had, on multiple occasions, conveyed

   skepticism and concerns.

                  Alkermes and Defendant Pops knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because of the reasons discussed supra in ¶¶ 41 and 64-65.

          G.      The July 2015 Earnings Call

                  On July 30, 2015, Alkermes held a conference call with securities analysts to

   discuss Alkermes’ 2015 second quarter financial results. During the conference call, Defendant

   Pops stated:

                  ALKS 5461, the three studies I would describe is the shades of the
                  same color. They all employ the sequential parallel comparison
                  design we've talked about before, which we saw in Phase 2 to
                  minimize the placebo response so there all conducted in these two
                  phases, with re-randomization of the placebo non-responders
                  which were -- we think is a really important design feature.

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “the three studies . . . all employ the

   sequential parallel comparison design we’ve talked about before, which we saw in Phase 2 to

   minimize the placebo response so there all conducted in these two phases . . .” omitted that FDA

   had, on multiple occasions—the most recent at this time being six days prior to this earnings call—

   conveyed skepticism and concerns regarding the use of SPCD in the clinical development program

   for ALKS 5461.

                  Alkermes and Defendant Pops knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because, in addition to the reasons discussed supra in ¶¶ 41 and 64-65, in July 2015, the FDA



                                                   42
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 48 of 105 PageID #: 583



   reiterated that it had not endorsed “any analytical method for SPCD in a confirmatory trial setting”

   and that the FDA “may determine the efficacy based on data from only Stage 1 if analysis

   associated with this novel design is still unsettled” by the time the NDA is filed.

                  Analysts relied on Alkermes’ misrepresentation that the use of SPCD was valid and

   authorized by the FDA; on December 16, 2015, Morgan Stanley’s analyst report noted, regarding

   ALKS 5461, that “[w]e also expect positive Phase 3 results from three trials in 2016. Our

   confidence is based on Phase 2 validation of both the mechanisms and the innovative clinical trial

   design (sequential parallel comparison design). Mgmt [sic] stated on the 3Q call, ‘We’re on track

   to have data from FORWARD-4 in early Q1 2016, data from FORWARD-3 later in that same

   quarter, and data from FORWARD-5 in Q3 2016.’” (emphasis in original).

          H.      The January 2016 Form 8-K and Press Release

                  On January 21, 2016, as discussed supra in ¶ 55, Alkermes issued a press release

   announcing that two of its three Phase 3 efficacy studies failed to meet their prespecified efficacy

   endpoints, but were able to reach statistical significance through post hoc analysis. The press

   release was also filed with the SEC as an exhibit to a Form 8-K signed by Defendant Frates. The

   press release stated:

                  Alkermes plc (NASDAQ: ALKS) today announced preliminary
                  topline results from FORWARD-3 and FORWARD-4, the first two
                  of three phase 3 efficacy studies to read out from the comprehensive
                  FORWARD pivotal program for ALKS 5461. Neither of the two
                  studies met the prespecified primary efficacy endpoint, which
                  compared ALKS 5461 to placebo on the change from baseline on
                  the Montgomery—Åsberg Depression Rating Scale (MADRS). . . .
                  There was a clear trend toward efficacy with the 2mg/2mg dose of
                  ALKS 5461 on the primary endpoint, and post hoc analyses
                  achieved statistical significance for the entire 2mg/2mg dose group
                  on the MADRS endpoint. Based on these analyses, Alkermes
                  believes that FORWARD-4 provides supportive evidence of the
                  efficacy of ALKS 5461 in the treatment of major depressive
                  disorder.



                                                    43
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 49 of 105 PageID #: 584



   (emphasis added).

                   The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “post hoc analyses achieved statistical

   significance for the entire 2mg/2mg dose group” omitted that the FDA had conveyed skepticism

   and concerns regarding SPCD, the method used for the post hoc analyses to achieve statistical

   significance.

                   Alkermes and Defendant Frates knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because, as discussed supra in ¶¶ 41, 64-65, and 101, (i) at the February 17, 2011 pre-IND meeting,

   the FDA informed Alkermes that it did not think SPCD was suitable for a proof-of-efficacy trial;

   (ii) in October 2013, the FDA again expressed significant concerns regarding the use of SPCD;

   and (iii) in July 2015, the FDA reiterated that it had not endorsed “any analytical method for SPCD

   in a confirmatory trial setting” and that the FDA “may determine the efficacy based on data from

   only Stage 1 if analysis associated with this novel design is still unsettled” by the time the NDA is

   filed.

            I.     The February 2016 Leerink Partners Global Healthcare Conference

                   On February 11, 2016, Defendant Pops stated at the Leerink Partners Global

   Healthcare Conference:

                   The third study, FORWARD-5, is currently underway. And what we
                   expect to do is to update you on the timing of the completion of
                   FORWARD-5 on our earnings call, which will be February 25.
                   Right now, the thinking in the Company is we're trying to determine
                   whether we want to increase the sample size of that study at all or
                   modestly to increase the power of it. We may not. We actually --
                   we're pretty happy with the design and the conduct of the study.
                   What we will certainly do is modify the pre-specified statistical



                                                    44
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 50 of 105 PageID #: 585



                 analysis plan, which is fine to do. So our statisticians are working
                 on that and we'll do that.


                                           *       *       *

                 I guess I don’t think of the FDA as ever being flexible per se. I think
                 they respond to data. And the study designs that we're using have
                 been talked about with FDA and these are these sequential parallel
                 comparison designs or versions thereof. And it's about looking for
                 truth. And the nice thing about the FORWARD program in the three
                 studies that we're running, coupled with what we've done in Phase
                 2, is we've been -- look, there's a large number of exposures in
                 randomized controlled settings, a range of doses and a very
                 consistent patient population. So I think we're really centering in on
                 what is the truth.

   (emphasis added).

                 The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statements “we’re pretty happy with the design

   and the conduct of the study” and “the study designs that we’re using have been talked about with

   FDA and these are the sequential parallel comparison designs or versions thereof. And it’s about

   looking for truth” completely omitted that, during the referenced discussions with the FDA

   regarding SPCD, the FDA had conveyed skepticism and concerns regarding the use of SPCD in

   the clinical development program for ALKS 5461.

                 Alkermes and Defendant Pops knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because of the reasons discussed supra in ¶¶ 41, 64-65, and 101.

          J.     The 2015 Form 10-K

                 On February 25, 2016, the Company filed its Form 10-K with the SEC for the fiscal

   year ended December 31, 2015, signed by Defendants Pops and Frates. The statements in the Form



                                                   45
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 51 of 105 PageID #: 586



   10-K discussed below contained material misstatements and/or omitted to state material facts

   required therein or necessary to make the statements contained therein not misleading.

                  Under Part I, Item 1, under the subheading “ALKS 5461,” the Form 10-K stated:

                  In January 2016, we announced the topline results of FORWARD-
                  3 and FORWARD-4, two phase 3 clinical studies of ALKS 5461 in
                  MDD. Neither of the two studies met the prespecified primary
                  efficacy endpoint, which compared ALKS 5461 to placebo on the
                  change from baseline on the Montgomery-Åsberg Depression
                  Rating Scale (“MADRS”).

                  FORWARD-4 tested two dose levels of ALKS 5461 (2mg/2mg and
                  0.5mg/0.5mg) compared to placebo. There was a clear trend toward
                  efficacy with the 2mg/2mg dose of ALKS 5461 on the primary
                  endpoint, and post hoc analyses achieved statistical significance
                  for the entire 2mg/2mg dose group on the MADRS endpoint.
                  Based on these analyses, we believe that FORWARD-4 provides
                  supportive evidence of the efficacy of ALKS 5461 in the treatment
                  of MDD. FORWARD-3 tested ALKS 5461 (2mg/2mg) compared
                  to placebo. Placebo response was greater than that observed in
                  FORWARD-4 and no treatment effect of ALKS 5461 was observed.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[t]here was a clear trend toward

   efficacy with the 2mg/2mg dose of ALKS 5461 on the primary endpoint, and post hoc analyses

   achieved statistical significance for the entire 2mg/2mg dose group on the MADRS endpoint”

   omitted that the FDA had conveyed skepticism and concerns regarding SPCD, the method used

   for the post hoc analyses to achieve statistical significance.

                  Alkermes and Defendants Pops and Frates knew or recklessly disregarded that the

   statements referenced in the preceding paragraph were false and misleading when the statements

   were made because of the reasons discussed supra in ¶¶ 41, 64-65, and 101.




                                                    46
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 52 of 105 PageID #: 587



                  Pursuant to Section 906 of SOX, Defendants Pops and Frates certified the 2015

   Form 10-K, stating that “[t]he information contained in the Report fairly presents, in all material

   respects, the financial condition and results of operations of the Company.”

                  In addition, Defendants Pops and Frates certified the 2015 Form 10-K pursuant to

   Section 302 of SOX, attaching substantially the same certifications as set forth supra in ¶ 76. These

   certifications contained material misstatements and/or omitted to state material facts required

   therein or necessary to make the statements contained therein not misleading. Pops and Frates

   knew, or recklessly disregarded, that the 2015 Form 10-K contained material misstatements and

   omissions regarding ALKS 5461, based on strong criticisms Alkermes received from the FDA

   regarding the drug’s clinical trial processes as described supra in ¶¶ 41, 64-65, and 101.

          K.      The June 2016 Conference Call

                  On June 1, 2016, Defendant Ehrich stated during the Alkermes Conference Call to

   Discuss Data and Study Design from FORWARD-3 and FORWARD-4 Studies of ALKS 5461:

                  Fourth, the central issue in the design of depression studies is
                  seeking to minimize placebo response. It is well known and
                  documented that increasing placebo response rates threaten the
                  ability of clinical trials to demonstrate efficacy of antidepressants,
                  and failed clinical trials occur frequently. Even among studies of
                  FDA-approved antidepressants there's been an estimated 50%
                  failure rate.

                  To address the issue of placebo response, researchers at Harvard
                  Medical School developed a clinical trial design called SPCD,
                  Sequential Parallel Comparison Design. This design has been
                  used in a number of successful studies in depression, including the
                  second Phase II Study of ALKS-5461. While all of the forward core
                  efficacy studies used elements of SPCD, FORWARD-4 and the
                  ongoing FORWARD-5 studies employed a classic SPCD structure.
                  FORWARD-3 used a related but alternate design sharing certain
                  common features

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or


                                                    47
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 53 of 105 PageID #: 588



   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[t]o address the issue of placebo

   response, researchers at Harvard Medical School developed a clinical trial design called SPCD,

   Sequential Parallel Comparison Design. This design has been used in a number of successful

   studies in depression, including the second Phase II Study of ALKS-5461” omitted that the FDA

   had, on multiple occasions, conveyed skepticism and concerns regarding the use of SPCD in the

   clinical development program for ALKS 5461.

                 Alkermes and Defendant Ehrich knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because of the reasons discussed supra in ¶¶ 41, 64-65, and 101.

          L.     The October 2016 Conference Call

                 On October 20, 2016, Defendant Ehrich stated during the Alkermes Conference

   Call to Discuss FORWARD-5 ALKS 5461 Data:

                 This afternoon we announced positive topline results from
                 FORWARD-5, and this is really exciting for us here at Alkermes. .
                 . . In the study, ALKS 5461 achieved statistically significant
                 efficacy on the primary endpoint of improvement in depression
                 scores. The data are clear and ALKS 5461 behaved in a manner
                 consistent with previous studies.

                                           *      *       *

                 The study employed a sequential parallel comparison design or
                 SPCD that was very similar in construct to what we used in the two
                 previous studies, FORWARD-4, as well as the successful Phase 2
                 study which we refer to as Study 202. . . . The primary endpoint of
                 an SPCD study is evaluated by averaging the results from Stage 1
                 and Stage 2.

                 The FORWARD-5 study was positive. The 2:2 dose of ALKS 5461
                 demonstrated statistically significant reductions in average
                 MADRS-6 scores from baseline compared to placebo with a P value
                 of 0.018. MADRS-6 measures the core symptoms of depression and
                 was the prespecified primary endpoint.


                                                  48
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 54 of 105 PageID #: 589




                                             *      *       *

                  But what you are actually getting to is a very important point, which
                  is that what we do see is study after study after study, we are seeing
                  this consistent efficacy effect. And that really adds to the overall
                  assessment of the robustness of the finding of antidepressant activity
                  with ALKS 5461.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[t]he study employed a sequential

   parallel comparison design or SPCD . . . The FORWARD-5 study was positive” omitted that the

   FDA had, on multiple occasions, conveyed skepticism and concerns regarding the use of SPCD in

   the clinical development program for ALKS 5461. Similarly, the statement “we do see is study

   after study after study, we are seeing this consistent efficacy effect” neglected to mention that the

   “consistent efficacy effect” was based on study designs that the FDA had specifically refused to

   endorse for that purpose.

                  Alkermes and Defendant Ehrich knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because of the reasons discussed supra in ¶¶ 41, 64-65, and 101.

          M.      The November 2016 Form 10-Q and Earnings Call

                  On November 2, 2016, the Company filed its Form 10-Q for the quarter ended

   September 31, 2017, signed by Defendants Pops and Frates. The Form 10-Q stated:

                  In October 2016, we announced positive topline results from
                  FORWARD-5, a phase 3 randomized, double-blind, multicenter,
                  placebo-controlled, sequential parallel comparison design study of
                  ALKS 5461 in MDD from the FORWARD (Focused on Results
                  With a Rethinking of Depression) pivotal program. ALKS 5461
                  2mg/2mg met the prespecified primary endpoint of significantly


                                                    49
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 55 of 105 PageID #: 590



                  reducing depression scores compared to placebo, as measured by
                  the 6-item Montgomery-Åsberg Depression Rating Scale
                  (“MADRS-6”). ALKS 5461 2mg/2mg also demonstrated
                  statistically significant reductions in the 10-item Montgomery-
                  Åsberg Depression Rating Scale (“MADRS-10”) scores compared
                  to placebo. The 1mg/1mg dose of ALKS 5461 showed improvement
                  in depressive symptoms in the study, but did not separate
                  significantly from placebo. The most commonly reported adverse
                  events for ALKS 5461 in the FORWARD-5 study were nausea,
                  dizziness and fatigue.

   (emphasis added).

                  The bolded statements referenced above, and specifically the statement “[i]n

   October 2016, we announced positive topline results from FORWARD-5, a phase 3 randomized,

   double-blind, multicenter, placebo-controlled, sequential parallel comparison design study of

   ALKS 5461 in MDD from the FORWARD (Focused on Results With a Rethinking of Depression)

   pivotal program. . . . ALKS 5461 2mg/2mg met the prespecified primary endpoint of significantly

   reducing depression scores compared to placebo . . . ALKS 5461 2mg/2mg also demonstrated

   statistically significant reductions in the 10-item Montgomery-Åsberg Depression Rating Scale

   (“MADRS-10”) scores compared to placebo” omitted that at multiple times the FDA had

   conveyed skepticism and concerns regarding the use of SPCD in the clinical development program

   for ALKS 5461, and that any referenced “positive topline results” were based on study designs

   that the FDA had specifically refused to endorse.

                  As discussed supra in ¶¶ 41, 64-65, and 101, Alkermes and Defendants Pops and

   Frates knew or recklessly disregarded that the statements referenced in the preceding paragraph

   were false and misleading when the statements were made.

                  Pursuant to Section 906 of SOX, Defendants Pops and Frates certified the

   November 2016 Form 10-Q, stating that “information contained in the Report fairly presents, in

   all material respects, the financial condition and results of operations of the Company.”



                                                   50
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 56 of 105 PageID #: 591



                  In addition, Defendants Pops and Frates certified the November 2016 Form 10-Q

   pursuant to Section 302 of SOX, attaching substantially the same certifications as set forth supra

   in ¶ 76. These certifications contained material misstatements and/or omitted to state material facts

   required therein or necessary to make the statements contained therein not misleading. Pops and

   Frates knew, or recklessly disregarded, that the November 2016 Form 10-Q contained material

   misstatements and omissions regarding ALKS 5461, based on the strong criticisms Alkermes

   received from the FDA regarding the drug as described supra in ¶¶ 41, 64-65, and 101.

                  That same day, Alkermes also held a conference call with securities analysts to

   discuss Alkermes’ 2016 third quarter financial results. During the conference call, Defendant Pops

   stated:

                  FORWARD-5 was a double-blind, placebo-controlled study that
                  evaluated the safety, tolerability, and efficacy of two dose levels of
                  ALKS 5461 in 407 subjects. The efficacy results from FORWARD-
                  5 were clear and positive. So, the results from FORWARD-5 are
                  clear and robust. So we believe that the positive FORWARD-5
                  study, taken together with the confirmatory results from our
                  randomized controlled phase 2 study, the supportive data from the
                  FORWARD-4 study that were reported earlier this year, and data
                  from the collective 5461 clinical program provides substantial
                  evidence of efficacy in support of a regulatory submission. So as I
                  said earlier, I think the robustness of the data -- of the consistency
                  of the data -- is what is so striking. Any single study can be
                  informative, but when you put them all together, that's where I think
                  the power of the 5461 data set lies. Really, our meeting with FDA is
                  to review the data from the entire FORWARD package and talk
                  about our regulatory approach. This is a fast-track designating
                  medicine. We’ve had multiple conversations with [sic] FDA about
                  this medicine along the way, and we really consider it to be part of
                  an ongoing update on our registration pathway for ALKS 5461.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained




                                                    51
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 57 of 105 PageID #: 592



   therein not misleading. Specifically, the bolded statements “[t]he efficacy results from

   FORWARD-5 were clear and positive. So, the results from FORWARD-5 are clear and robust. So

   we believe that the positive FORWARD-5 study, taken together with the confirmatory results from

   our randomized controlled phase 2 study, the supportive data from the FORWARD-4 study that

   were reported earlier this year, and data from the collective 5461 clinical program provides

   substantial evidence of efficacy in support of a regulatory submission” and “We’ve had multiple

   conversations with FDA about this medicine along the way, and we really consider it to be part of

   an ongoing update on our registration pathway for ALKS 5461” again omitted that during the

   referenced “multiple conversations with [sic] FDA,” the FDA had conveyed skepticism and

   concerns regarding the use of SPCD in the clinical development program for ALKS 5461, and that

   the positive results were based on study designs that the FDA had specifically refused to endorse.

                  Alkermes and Defendant Pops knew or recklessly disregarded that the statements

   referenced in the preceding paragraph were false and misleading when the statements were made

   because of the reasons discussed supra in ¶¶ 41, 64-65, and 101.

          N.      The November 8, 2016 Credit Suisse Healthcare Conference

                  On November 8, 2016, Defendant Pops stated during the Credit Suisse Healthcare

   Conference:

                  So, it's a fast track medicine, and we've had this large FORWARD-
                  - what was called the FORWARD program, which was our multiple
                  studies in Phase 3. And just last month we reported positive data
                  from the last of those called FORWARD-5 that showed compelling
                  and significant improvements in depression scores and an internal
                  consistency and a replication of studies that we've seen in the past.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained



                                                   52
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 58 of 105 PageID #: 593



   therein not misleading. Specifically, the bolded statement “[a]nd just last month we reported

   positive data from the last of those called FORWARD-5 that showed compelling and significant

   improvements in depression scores and an internal consistency and a replication of studies that

   we've seen in the past” omitted that at multiple times the FDA had conveyed skepticism and

   concerns regarding the use of SPCD in the clinical development program for ALKS 5461, and that

   any referenced “positive data” and “compelling and significant improvements” were based on

   study designs that the FDA had specifically refused to endorse.

                  As discussed supra in ¶¶ 41, 64-65, and 101, Alkermes and Defendant Pops knew

   or recklessly disregarded that the statements referenced in the preceding paragraph were false and

   misleading when the statements were made.

          O.      The January 2017 JPMorgan Healthcare Conference

                  On January 10, 2017, Defendant Pops stated during the J.P. Morgan Healthcare

   Conference:

                  With the FORWARD program now compete, we have developed a
                  substantial registration package, with data from more than 20 studies
                  in 1,500 patients. Data from these studies are remarkably
                  consistent in terms of the efficacy, the safety, and the tolerability
                  of ALKS 5461. We'll meet with the FDA later this quarter, probably
                  in February, to share the data from the most recent efficacy studies
                  and expect a pre-NDA meeting in Q2 followed by submission of the
                  NDA at year-end for this Fast Track medicine.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the statement “[d]ata from these studies are remarkably

   consistent in terms of the efficacy, the safety, and the tolerability of ALKS 5461” omitted that at

   multiple times the FDA had conveyed skepticism and concerns regarding the use of SPCD in the



                                                   53
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 59 of 105 PageID #: 594



   clinical development program for ALKS 5461, and that any referenced positive results were based

   on study designs that the FDA had specifically refused to endorse.

                  As discussed supra in ¶¶ 41, 64-65, and 101, Alkermes and Defendant Pops knew

   or recklessly disregarded that the statements referenced in the preceding paragraph were false and

   misleading when the statements were made.

          P.      The January 2017 JPMorgan Healthcare Q&A

                  Following the above J.P. Morgan Healthcare Conference, on January 10, 2017,

   Defendant Pops stated during the J.P. Morgan Healthcare Q&A:

                  So, the first meeting we wanted to request was what's called a Type
                  C meeting, a guidance meeting, for February, where we want to
                  carry on what we did, most recently in September, where we met
                  with them and showed them the results of FORWARD-3 and
                  FORWARD-4, and told them what our plan was for FORWARD-
                  5. So, now we'll go show them FORWARD-5 as well as the pooled
                  analysis of FORWARD-4 and FORWARD-5, so they have a
                  complete sense of the totality of the data that we've generated.

                                            *      *       *

                  So, I think the nice thing about 5461's data is that it's so
                  remarkably consistent across the multiple studies. And it's the
                  totality of the evidence that will be in the NDA, rather than any one
                  particular study, that showed the consistency of the 2/2 dose across
                  multiple studies, compared then to lower and higher doses that we
                  tested in the context of the program as well. So, you can see the --
                  within the context of the program, doses that don't work; and within
                  the same experiment, compare it to doses that -- a dose that does
                  work.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “[s]o, the first meeting we wanted to

   request was what's called a Type C meeting, a guidance meeting, for February, where we want to



                                                   54
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 60 of 105 PageID #: 595



   carry on what we did, most recently in September, where we met with them and showed them the

   results of FORWARD-3 and FORWARD-4, and told them what our plan was for FORWARD-5”

   omitted that during the September meeting with the FDA, Alkermes had admitted to the FDA that

   neither study had met its prespecified primary endpoint. In addition, the bolded statement “[s]o, I

   think the nice thing about 5461's data is that it's so remarkably consistent across the multiple

   studies” omitted that at multiple times the FDA had conveyed skepticism and concerns regarding

   the use of SPCD in the clinical studies for ALKS 5461, and that any referenced “consistent” results

   were based on study designs that the FDA had specifically refused to endorse.

                  As discussed supra in ¶¶ 41, 64-65, and 101, Alkermes and Defendant Pops knew

   or recklessly disregarded that the statements referenced in the preceding paragraph were false and

   misleading when the statements were made.

          Q.      The 2016 Form 10-K

                  On February 17, 2017, the Company filed its Form 10-K with the SEC for the fiscal

   year ended December 31, 2016, signed by Defendants Pops and Frates. The statements in the Form

   10-K discussed below contained material misstatements and/or omitted to state material facts

   required therein or necessary to make the statements contained therein not misleading.

                  Under Part I, Item 1, under the subheading “ALKS 5461,” the Form 10-K stated:

                  In January 2016, we announced the topline results of FORWARD-
                  3 and FORWARD-4 from the FORWARD (Focused on Results
                  With a Rethinking of Depression) pivotal program. Neither study
                  met the prespecified primary efficacy endpoint, which compared
                  ALKS 5461 to placebo on the change from baseline on the 10-item
                  Montgomery-Åsberg Depression Rating Scale (“MADRS-10”) total
                  scores. FORWARD-4, which tested two dose levels of ALKS 5461
                  (2mg/2mg and 0.5mg/0.5mg) compared to placebo, showed a clear
                  trend toward efficacy with the 2mg/2mg dose of ALKS 5461 on the
                  primary endpoint, and post hoc analyses achieved statistical
                  significance for the 2mg/2mg dose group on the MADRS-10
                  endpoint. Based on these analyses, we believe that FORWARD-4
                  provides supportive evidence of the efficacy of ALKS 5461 for the


                                                   55
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 61 of 105 PageID #: 596



                  adjunctive treatment of MDD in patients with an inadequate
                  response to standard antidepressant therapies. FORWARD-3 tested
                  ALKS 5461 (2mg/2mg) compared to placebo. Placebo response was
                  greater than that observed in FORWARD-4 and no treatment effect
                  of ALKS 5461 was observed.

                  In October 2016, we announced positive topline results from
                  FORWARD-5, a phase 3 randomized, double-blind, multicenter,
                  placebo-controlled, sequential parallel comparison design study of
                  ALKS 5461 in MDD from the FORWARD pivotal program. ALKS
                  5461 2mg/2mg met the prespecified primary endpoint of
                  significantly reducing depression scores compared to placebo, as
                  measured by the 6-item Montgomery-Åsberg Depression Rating
                  Scale (“MADRS-6”). ALKS 5461 2mg/2mg also demonstrated
                  statistically significant reductions in MADRS-10 scores compared
                  to placebo. The 1mg/1mg dose of ALKS 5461 showed improvement
                  in depressive symptoms in the study, but did not separate
                  significantly from placebo. FORWARD-5 was conducted in two
                  sequential stages: Stage 1 was 5 weeks in duration, and Stage 2
                  was 6 weeks. In Stage 1, the average change from baseline
                  depression scores was calculated for weeks 3 through 5. For Stage
                  2, the average change from baseline was calculated for weeks 3
                  through 6. The results of Stages 1 and 2 were then averaged.
                  Depression scores were assessed using MADRS-6 and MADRS-
                  10. MADRS-6, a subscale of the MADRS-10 assessment tool for
                  depression, focuses on the core symptoms of depression. The most
                  common adverse events for ALKS 5461 observed in the
                  FORWARD efficacy studies included nausea, constipation and
                  dizziness.

                  Based on the results of FORWARD-5, the supportive evidence from
                  FORWARD-4 and the successful phase 2 study of ALKS 5461, we
                  recently met with the FDA’s Division of Psychiatric Products at a
                  Type C meeting to discuss ALKS 5461. We will request a pre-NDA
                  meeting with the FDA and plan to submit the New Drug Application
                  (“NDA”) for ALKS 5461 in the second half of 2017.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “post hoc analyses achieved statistical

   significance for the 2mg/2mg dose group on the MADRS-10 endpoint” omitted that the FDA had



                                                  56
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 62 of 105 PageID #: 597



   conveyed skepticism and concerns regarding SPCD, the method used for the post hoc analyses to

   achieve statistical significance. In addition, the bolded statement “[i]n October 2016, we

   announced positive topline results from FORWARD-5, a phase 3 randomized, double-blind,

   multicenter, placebo-controlled, sequential parallel comparison design study of ALKS 5461 in

   MDD from the FORWARD pivotal program” omitted that at multiple times, the FDA had

   expressed significant concerns regarding, and had explicitly not authorized, the use of SPCD in

   the ALKS 5461 trials. Further, the bolded statement “ALKS 5461 2mg/2mg met the prespecified

   primary endpoint of significantly reducing depression scores compared to placebo, as measured

   by [MADRS-6] . . . Depression scores were assessed using MADRS-6 and MADRS-10. MADRS-

   6, a subscale of the MADRS-10 assessment tool for depression, focuses on the core symptoms of

   depression” omitted that at multiple times, including at the Type C meeting referenced above, the

   FDA specifically stated to Alkermes that it did not endorse MADRS-6 as a primary endpoint

   because it did not address four key concepts relevant and important to treating MDD: “reduced

   sleep,” “reduced appetite,” “concentration difficulties,” and “suicidal thoughts.” Finally, the

   bolded statement “[i]n October 2016, we announced positive topline results from FORWARD-5 .

   . . [which] was conducted in two sequential stages . . . In Stage 1, the average change from baseline

   depression scores was calculated for weeks 3 through 5. For Stage 2, the average change from

   baseline was calculated for weeks 3 through 6. The results of Stages 1 and 2 were then averaged”

   omitted that at the Type C meeting referenced above, the FDA specifically stated that it did not

   endorse Alkermes’ strategy of comparing dose groups based on averaged MADRS-6 or averaged

   MADRS-10 scores over several weeks.

                  Alkermes and Defendants Pops and Frates knew or recklessly disregarded that the

   statements referenced in the preceding paragraph were false and misleading when the statements




                                                    57
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 63 of 105 PageID #: 598



   were made because of the reasons discussed supra in ¶¶ 41, 64-65, and 101, and also because (i)

   in September 2016, the FDA notified Alkermes that, among other things, the FDA did not approve

   of the revision of primary efficacy measures, the use of MADRS-6 as a primary efficacy endpoint,

   and the averaging of MADRS-6/MADRS-10 scores during the efficacy period, and (ii) in the

   February 2017 Type C meeting, the FDA specifically stated to Alkermes that it did not endorse

   MADRS-6 as a primary endpoint, nor did it endorse Alkermes’ strategy of comparing dose groups

   based on averaged scores over several weeks.

                  Pursuant to Section 906 of SOX, Defendants Pops and Frates certified the 2016

   Form 10-K, stating that “[t]he information contained in the Report fairly presents, in all material

   respects, the financial condition and results of operations of the Company.”

                  In addition, Defendants Pops and Frates certified the 2016 Form 10-K pursuant to

   Section 302 of SOX, attaching substantially the same certifications as set forth supra in ¶ 76. These

   certifications contained material misstatements and/or omitted to state material facts required

   therein or necessary to make the statements contained therein not misleading. Pops and Frates

   knew, or recklessly disregarded, that the 2016 Form 10-K contained material misstatements and

   omissions regarding ALKS 5461, based on strong criticisms Alkermes received from the FDA

   regarding the drug’s clinical trial processes as described supra in ¶¶ 41, 64-65, 101, and 141.

          R.      The March 2017 Cowen Health Care Conference

                  On March 7, 2017, Defendant Pops stated during the Cowen Health Care

   Conference that:

                  We’ll be presenting data from our pivotal study in a couple of
                  months’ time in May followed by the NDA submission. . . We’ve
                  now run multiple studies to move from the theory, the neuroscience
                  theory, to actually empirical results, five placebo-controlled studies,
                  and this is the scorecard. Three of them positive . . . I don’t think
                  that there is an approved antidepressant therapy that hasn’t had one
                  or more failed studies due to high placebo response. This is – this


                                                    58
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 64 of 105 PageID #: 599



                  comes with the turf when you’re developing drugs in this patient
                  population. So, we’re quite confident in the dataset that we’ve
                  developed. I often say the drug has revealed itself through these
                  large numbers of studies. The data are quite comprehensive. And
                  as you analyze the entire dataset, you can get quite comfortable of
                  the safety and efficacy of this drug and the treatment of major
                  depressive disorder. So, another critical part of the assessment of
                  5461 is its safety because, ultimately, FDA approval is a risk-benefit
                  calculation. And there’s two elements of the safety and tolerability
                  that are focal for 5461. One is its overall profile, right? How well
                  tolerated is this as a medicine for patients with depression? And the
                  answer to that is very good. The other relates to this addictive
                  potential. Have we indeed ablated the addictive potential of the
                  opioid? And the nice thing about having such a large dataset is we
                  can see very clearly that we’ve done that. . . . So, we really feel like
                  the risk-benefit for this medicine is very much in favor of use of
                  5461.

   (emphasis added).

                  The bolded statements referenced above contained material misstatements and/or

   omitted to state material facts required therein or necessary to make the statements contained

   therein not misleading. Specifically, the bolded statement “as you analyze the entire dataset, you

   can get quite comfortable of the safety and efficacy of this drug and the treatment of major

   depressive disorder. . . . So we really feel like the risk-benefit for this medicine is very much in

   favor of use of 5461” omitted that the FDA had not, at any point, determined that the dataset for

   efficacy evaluation was acceptable, and in fact had conveyed to Alkermes numerous times that it

   did not endorse significant portions of Alkermes’ analyses, including the use of SPCD, the use of

   MADRS-6 as a primary endpoint, and the comparison of dose groups based on averaged MADRS-

   6 or MADRS-10 scores over several weeks.

                  As discussed supra in ¶¶ 41, 64-65, 101, and 141, Alkermes and Defendant Pops

   knew or recklessly disregarded that the statements referenced in the preceding paragraph were

   false and misleading when the statements were made.




                                                    59
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 65 of 105 PageID #: 600



          S.      The March 2017 Barclays Global Healthcare Conference

                 On March 14, 2017, Defendant Frates stated at the Barclays Global Healthcare

   Conference that:

                 We get to see the whole data package, all 1500 patients, the safety
                 data, all the studies that have been done. And one of the hallmarks
                 of it is the consistency of effect. And so, as we’ve gone to show the
                 FDA a little bit more data in the type C meeting. . . we feel as
                 confident as we have coming out of that meeting as we did going
                 in and we’re still on track. . . . There is always a very strong placebo
                 response in these studies and so separating from placebo is the coin
                 of the realm. And I think the consistent separation from placebo is
                 something that’s hallmark of 5461. The other thing is that it is safe.
                 (emphasis added).

                 The bolded statements referenced above, and specifically the statement “[w]e get

   to see the whole data package, all 1,500 patients. And one of the hallmarks of [the data package]

   is the consistency of effect. And so, as we’ve gone to show the FDA a little bit more data in the

   type C meeting. . . we feel confident as coming out as much as we did going in and we’re still on

   track,” omitted that (i) the FDA had not, at any point, determined that the dataset for efficacy

   evaluation was acceptable; (ii) some of the 1,500 patients were in studies utilizing MADRS-6, and

   did not meet the efficacy endpoint according to MADRS-10; (iii) the FDA had explicitly stated at

   the referenced Type C meeting that it did not endorse significant portions of Alkermes’ analyses;

   and (iv) at multiple times, the FDA had expressed significant concerns regarding, and had

   explicitly not authorized, the use of SPCD in the ALKS 5461 trials.

                 As discussed supra in ¶¶ 41, 64-65, 101, and 141, Alkermes and Defendant Frates

   knew or recklessly disregarded that the statements referenced in the preceding paragraph were

   false and misleading when the statements were made.

          T.     The April 2017 Form 8-K, Form 10-Q, Press Release, and Earnings Call

                 On April 27, 2017, Alkermes issued a press release announcing its financial results



                                                   60
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 66 of 105 PageID #: 601



   for the first quarter of 2017. The press release was also filed with the SEC as an exhibit to a Form

   8-K signed by Defendant Frates. The April 27 press release highlighted the Company’s

   purportedly bright outlook on ALKS 5461, stating that “our late stage pipeline continues to

   advance rapidly in 2017 with the planned New Drug Application submission for ALKS 5461 for

   the adjunctive treatment of major depressive disorder.”

                  The same day, the Company filed its Form 10-Q for the quarter ended March 31,

   2017, signed by Defendants Pops and Frates. The Form 10-Q reiterated that the NDA process for

   ALKS 5461 was going smoothly, stating:

                  In February 2017, we met with the FDA’s Division of Psychiatric
                  Products at a Type C meeting to discuss ALKS 5461. We have
                  requested a pre-NDA meeting with the FDA and plan to submit the
                  NDA for ALKS 5461 in the second half of 2017.

                  In April 2017, we announce plans to initiate a phase 3 study of
                  ALKS 5461 in the second quarter of 2017. Study will use the
                  MADRS and will include additional scales and endpoints where
                  ALKS 5461 may have particular benefit.

   (emphasis added).

                  The bolded statements referenced above, and specifically the statements “[i]n

   February 2017, we met with the FDA’s Division of Psychiatric Products at a Type C meeting to

   discuss ALKS 5461” and “[s]tudy will use the MADRS and will include additional scales and

   endpoints where AKS 5461 may have particular benefit” omitted that at multiple times, including

   at the Type C meeting referenced above, the FDA explicitly stated to Alkermes that (i) it did not

   endorse MADRS-6 as a primary endpoint because it did not address four key concepts relevant

   and important to treating MDD: “reduced sleep,” “reduced appetite,” “concentration difficulties,”

   and “suicidal thoughts,” and (ii) it did not endorse Alkermes’ strategy of comparing dose groups

   based on averaged MADRS-6 or averaged MADRS-10 scores over several weeks.




                                                   61
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 67 of 105 PageID #: 602



                  As discussed supra in ¶¶ 41, 64-65, 101, and 141, Alkermes and Defendants Pops

   and Frates knew or recklessly disregarded that the statements referenced in the preceding

   paragraph were false and misleading when the statements were made.

                  Pursuant to Section 906 of SOX, Defendants Pops and Frates certified the April

   2017 Form 10-Q, stating that “information contained in the Report fairly presents, in all material

   respects, the financial condition and results of operations of the Company.”

                  In addition, Defendants Pops and Frates certified the April 2017 Form 10-Q

   pursuant to Section 302 of SOX, attaching substantially the same certifications as set forth supra

   in ¶ 76. These certifications contained material misstatements and/or omitted to state material facts

   required therein or necessary to make the statements contained therein not misleading. Pops and

   Frates knew, or recklessly disregarded, that the April 2017 Form 10-Q contained material

   misstatements and omissions regarding ALKS 5461, based on the strong criticisms Alkermes

   received from the FDA regarding the drug as described supra in ¶¶ 41, 64-65, 101, and 141.

                  On April 27, 2017, Alkermes also held a conference call with securities analysts to

   discuss Alkermes’ 2017 first quarter financial results. During the conference call, Defendant Pops

   stated:

                  The approval of 5461 as an adjunctive agent in patients failing to get
                  adequate clinical relief from first-line treatments, as measured by
                  MADRS should just be the beginning. We’re going to continue to
                  expand the dataset supporting ALKS 5461’s distinctive clinical
                  profile through new clinical trials. . . . We are on track for
                  submitting the NDA by years-end. There is a strong consensus that
                  the drug is doing as intended and will be approvable in that
                  indication. So we will absolutely give feedback coming out of the
                  pre-NDA meeting.

   (emphasis added).

                  The bolded statements referenced above, and specifically the statement “[w]e are




                                                    62
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 68 of 105 PageID #: 603



   on track for submitting the NDA by years-end. There is a strong consensus that the drug is doing

   as intended and will be approvable in that indication” omits that the FDA explicitly stated to

   Alkermes multiple times, as discussed supra in ¶¶ 41, 64-65, 101, and 141, and in denying

   Breakthrough Therapy Designation in March 2017, that it did not endorse significant portions of

   Alkermes’ analyses, thus directly contradicting the statement that there is a “strong consensus that

   the drug is doing as intended” and the NDA package would be approved.

                  As discussed supra in ¶¶ 41, 64-65, 101, 141, and 157, Alkermes and Defendants

   Pops and Frates knew or recklessly disregarded that the statements referenced in the preceding

   paragraph were false and misleading when the statements were made.

             U.   The May 2017 Deutsche Bank Health Care Conference

                  On May 3, 2017, Defendant Frates stated during the Deutsche Bank Health Care

   Conference that “5461 is a potential blockbuster. I won’t go into details of our clinical studies.

   Anybody who follows the company, looks at research can see the outcomes. They’ve not been all

   positive. . . . We’ve had 3 placebo-controlled studies that are clearly positive. . . . So the whole

   package together, we think, is [sic] will be able to get us approval through the FDA.” (emphasis

   added).

                  The bolded statements referenced above, and specifically the statement “5461 is a

   potential blockbuster. . . So the whole package together, we think, is [sic] will be able to get us

   approval through the FDA” omitted that the FDA explicitly stated to Alkermes numerous times

   that it had significant concerns regarding, and had explicitly not authorized, its clinical

   development program, thus giving Defendants no reasonable basis to state that the NDA package

   would likely be approved by the FDA. As discussed supra in ¶¶ 41, 64-65, 101, 141, and 157,

   Alkermes and Defendant Frates knew or recklessly disregarded that the statements referenced in

   the preceding paragraph were false and misleading when the statements were made.


                                                   63
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 69 of 105 PageID #: 604



          V.      The May 2017 Society of Biological Psychiatry Annual Meeting

                  On May 18, 2017, Defendant Ehrich stated during the Society of Biological

   Psychiatry Annual Meeting that:

                  We incorporated 2 key elements in the statistical analysis plan.
                  First, instead of relying on a single time point to determine the
                  success or failure with an inherently variable measurement, we
                  prespecified the primary endpoint of FORWARD-5 as the change
                  in depression score from baseline to the average of the final weeks
                  of the 2 stages. We believe the continuous measurement of efficacy
                  across multiple time points is a more powerful and precise
                  evaluation of a drug’s efficacy profile. Second, we chose to use the
                  6-item Montgomery-Asberg Depression Rating Scale, or MADRS-6,
                  as our primary efficacy assessment. MADRS-6 focuses on the core
                  mood symptoms of depression and may provide a more precise
                  measure of antidepressant activity for patients in adjunctive
                  treatment settings.

                                           *       *      *

                  So to summarize, through the FORWARD development program,
                  ALKS 5461 has demonstrated safety, tolerability and efficacy in
                  the adjunctive treatment of MDD. We’ll meet with the FDA for our
                  scheduled pre-NDA meeting, and we’re on track for our
                  preparations for submitting the NDA by year-end.

   (emphasis added).

                  The bolded statements referenced in the preceding paragraph, and specifically the

   statements “[f]irst, instead of relying on a single time point to determine the success or failure

   with an inherently variable measurement, we prespecified the primary endpoint of FORWARD-5

   as the change in depression score from baseline to the average of the final weeks of the 2 stages.

   We believe the continuous measurement of efficacy across multiple time points is a more powerful

   and precise evaluation of a drug’s efficacy profile”; “MADRS-6 focuses on the core mood

   symptoms of depression and may provide a more precise measure of antidepressant activity for

   patients in adjunctive treatment settings”; and “through the FORWARD development program,

   ALKS 5461 has demonstrated safety, tolerability and efficacy in the adjunctive treatment of MDD”


                                                  64
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 70 of 105 PageID #: 605



   omitted that the FDA explicitly stated to Alkermes numerous times that (i) it did not endorse

   Alkermes’ strategy of comparing dose groups based on averaged measurements over several

   weeks; (ii) it did not endorse MADRS-6 as a primary endpoint because that methodology did not

   address four key concepts relevant and important to treating MDD: “reduced sleep,” “reduced

   appetite,” “concentration difficulties,” and “suicidal thoughts”; and (iii) it had significant concerns

   regarding, and had explicitly not authorized, the use of SPCD in the ALKS 5461 trials.

                  The statements referenced in the preceding paragraph also omitted that the FDA

   explicitly stated to Alkermes numerous times that it had significant concerns regarding its clinical

   development program, thus giving Defendants no reasonable basis to state that the NDA package

   would likely be approved by the FDA. As discussed supra in ¶¶ 41, 64-65, 101, 141, and 157,

   Alkermes and Defendant Ehrich knew or recklessly disregarded that the statements referenced in

   the preceding paragraph were false and misleading when the statements were made.

          W.      The June 2017 Jefferies Healthcare Conference

                  On June 6, 2017, Defendant Frates stated during the Jefferies Healthcare

   Conference that:

                  [W]e have a broad clinical program, a number of Phase IIIs, over
                  1,500 patients with data. . . . And the overall program, we think, is
                  very solid. So data from the FORWARD core efficacy studies have
                  shown a consistent efficacy across those large Phase IIIs. We’ve
                  seen the same results very consistently. . . . And an important risk-
                  benefit analysis that the regulators, the FDA is going to do, and
                  we think we’ll come out well in that process.

   (emphasis added).

                  The bolded statements referenced above, and specifically the statements “the

   overall program, we think, is very solid. . . . data from the FORWARD core efficacy studies have

   shown a consistent efficacy across those large Phase IIIs”; and “an important risk-benefit analysis

   that the regulators, the FDA is going to do, and we think we’ll come out well in that process”


                                                     65
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 71 of 105 PageID #: 606



   omitted that (i) the FDA had not, at any point, determined that the dataset for efficacy evaluation

   was acceptable; and (ii) the FDA explicitly stated to Alkermes numerous times that it had

   significant concerns with multiple elements of the clinical development program. As discussed

   supra in ¶¶ 41, 64-65, 101, 141, and 157, Alkermes and Defendant Frates knew or recklessly

   disregarded that the statements referenced in the preceding paragraph were false and misleading

   when the statements were made.

          X.      The June 2017 Goldman Sachs Global Healthcare Conference

                  On July 15, 2017, Defendant Pops stated during the Goldman Sachs Global

   Healthcare Conference that:

                  [W]e and our statistical consultants and our key opinion leader
                  consultants have a common view of this data, which is it’s a very
                  persuasive dataset showing the safety and efficacy of 5461.

                                             *       *       *

                  So it’s truly the totality of the dataset. And we have analyzed it every
                  which way you can, and we expect FDA to do the same. There’s
                  also clear evidence of dose response and there’s also really
                  beautiful tolerability. So ultimately, when you come down to the
                  risk-benefit calculation, which is the ultimate decision that any
                  regulatory body will make, you have to lay out what are –what’s
                  the evidence of the efficacy and what are the attendant risks
                  associated with efficacy. And that balance, I think, is
                  overwhelmingly in favor of the use of 5461.


   (emphasis added).

                  The bolded statements referenced above, and in particular the statements “we and

   our statistical consultants and our key opinion leader consultants have a common view of this

   data, which is it’s a very persuasive dataset showing the safety and efficacy of 5461” and “we have

   analyzed it every which way you can, and we expect FDA to do the same. There’s also clear

   evidence of dose response . . . So ultimately, when you come down to the risk-benefit calculation,



                                                    66
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 72 of 105 PageID #: 607



   which is the ultimate decision that any regulatory body will make, you have to lay out what are –

   what’s the evidence of the efficacy and what are the attendant risks associated with efficacy. And

   that balance, I think, is overwhelmingly in favor of the use of 5461” omitted that (i) the FDA had

   not, at any point, determined that the dataset for efficacy evaluation was acceptable; and (ii) the

   FDA explicitly stated to Alkermes numerous times that it had significant concerns with multiple

   elements of the clinical development program. As discussed supra in ¶¶ 41, 64-65, 101, 141, and

   157, Alkermes and Defendant Pops knew or recklessly disregarded that the statements referenced

   in the preceding paragraph were false and misleading when the statements were made. Moreover,

   the statement “We’ve analyzed the data every which way and we expect FDA to do the same” is

   in direct contradiction to the FDA’s repeated statements that it would not analyze the data “every

   which way.” Instead, the FDA stated that it did not support certain analyses, including stating that

   it “do[es] not agree with the strategy of comparing the baseline MADRS-6 or MADRS-10 scores

   to the average of the scores from Week 3 to the end of the efficacy period.”

          Y.      The July 2017 Form 8-K, Form 10-Q, and Earnings Call

                  On July 27, 2017, Alkermes issued a press release announcing its financial results

   for the second quarter of 2017. The press release was also filed with the SEC as an exhibit to a

   Form 8-K signed by Defendant Frates. The July 27 press release continued to highlight the

   Company’s purportedly bright outlook on ALKS 5461, stating that “[f]ollowing a pre-NDA

   meeting with FDA for ALKS 5461 earlier this week, we are on track to begin rolling submission

   of the ALKS 5461 New Drug Application next month and expect to complete the submission by

   year-end 2017. We are excited to bring this important, potential, new proprietary medicine to

   patients struggling with major depressive disorder.”

                  The same day, the Company filed its Form 10-Q for the quarter ended June 30,

   2017, signed by Defendants Pops and Frates. The Form 10-Q again reiterated that the NDA process


                                                   67
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 73 of 105 PageID #: 608



   for ALKS 5461 was going smoothly, stating:

                  In February 2017 and July 2017, we met with the FDA’s Division
                  of Psychiatric Products at a Type C meeting and a pre-NDA
                  meeting, respectively, to discuss ALKS 5461. We plan to submit the
                  NDA for ALKS 5461 by the end of 2017.

                  In June 2017, we initiated Study 217, a phase 3b study of ALKS
                  5461 in patients suffering from MDD who have had an inadequate
                  response to commonly prescribed drugs for depression. It uses the
                  Montgomery-Åsberg Depression Rating Scale (“MADRS”), and
                  will also include additional scales and endpoints related to social
                  connection, anhedonia and resilience, which are regulated by
                  endogenous opioid modulation and where ALKS 5461 may have
                  particular benefit.

   (emphasis added).

                  The bolded statements referenced above, and specifically the statements “[i]n

   February 2017 and July 2017, we met with the FDA’s Division of Psychiatric Products at a Type

   C meeting and a pre-NDA meeting, respectively, to discuss ALKS 5461. We plan to submit the

   NDA for ALKS 5461 by the end of 2017” and “[i]n June 2017, we initiated Study 217, a phase 3b

   study of ALKS 5461 . . . [which] uses the Montgomery-Åsberg Depression Rating Scale” omitted

   that the FDA explicitly stated to Alkermes multiple times, including at the referenced Type C

   meeting and pre-NDA meeting, that the FDA did not endorse significant portions of Alkermes’

   analyses, including the use of MADRS-6 as a primary endpoint, as opposed to MADRS-10,

   because MADRS-6 did not address four key concepts relevant and important to treating MDD:

   “reduced sleep,” “reduced appetite,” “concentration difficulties,” and “suicidal thoughts,” and thus

   would consider any analyses of MADRS-6 scores as exploratory only (i.e., analyses of MADRS-

   6 scores would not be considered sufficient for, or even supportive of, NDA approval).

                  Alkermes and Defendants Pops and Frates knew or recklessly disregarded that the

   statements referenced in the preceding paragraph were false and misleading when the statements




                                                   68
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 74 of 105 PageID #: 609



   were made because, in addition to the events described supra in ¶¶ 41, 64-65, 101, 141, and 157,

   the FDA notified Alkermes during its July 24, 2017 pre-NDA meeting that MADRS-6 could not

   replace MADRS-10 for use as a primary endpoint.

                  Pursuant to Section 906 of SOX, Defendants Pops and Frates certified the July 2017

   Form 10-Q, stating that “information contained in the Report fairly presents, in all material

   respects, the financial condition and results of operations of the Company.”

                  In addition, Defendants Pops and Frates certified the July 2017 Form 10-Q pursuant

   to Section 302 of SOX, attaching substantially the same certifications as set forth supra in ¶ 76.

   These certifications contained material misstatements and/or omitted to state material facts

   required therein or necessary to make the statements contained therein not misleading. Pops and

   Frates knew, or recklessly disregarded, that the July 2017 Form 10-Q contained material

   misstatements and omissions regarding ALKS 5461, based on the strong criticisms Alkermes

   received from the FDA regarding the drug as described supra in ¶¶ 41, 64-65, 101, 141, 157, and

   171.

                  The same day, Alkermes also held a conference call with securities analysts to

   discuss Alkermes’ 2017 second quarter financial results. During the earnings call, Defendant Pops

   stated:

                  Earlier this week, we passed a major milestone with the outcome of
                  our pre-NDA meeting with FDA, which resulted in an agreement on
                  our NDA submission content and timing. Based on that meeting, we
                  plan to begin the rolling submission of the NDA for ALKS 5461 in
                  August. . . . we’re pleased with the outcome of this week’s
                  interaction and we’re looking forward to entering the review
                  phase, as we work to bring this important new medicine to patients.

   (emphasis added).

                  Notably, during the question and answer portion of the earnings call, an analyst at




                                                  69
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 75 of 105 PageID #: 610



   J.P. Morgan asked about “FDA feedback on 5461 from your pre-NDA meeting . . . did they provide

   any thoughts or insight during the session on MADRS-6 or averaging? And in terms of the rolling

   filing itself, is there any one thing that is going to be the big gating factor here or is it just the

   overall size of the application?” In response, Defendant Pops stated:

                  So on the 3 things that folks are asking us about, MADRS-6,
                  averaging, SPCD, all these things, we got some clarity. So we now
                  know that FDA intends to focus on MADRS-10 as the primary
                  efficacy measure, which was the efficacy measure that was
                  collected across all of our efficacy studies. For studies that
                  evaluated MADRS-6, they will – indicated they will review the
                  MADRS-6 DATA, but their primary analysis will be on MADRS-
                  10. But as you know, we collected MADRS-10 in all the studies as
                  well, so that’s fine. Regarding averaging, as you know, we believe
                  that averaging is a more accurate way of capturing drug effect over
                  time and it’s central to our efficacy analysis, although we’ll make
                  all the data available for FDA to review in the NDA. So they can
                  analyze the data however they choose to it. We didn’t talk about
                  averaging in this meeting, as we discussed it in the past, and we
                  expected it to be a review issue, which is appropriate. SPCD studies
                  are becoming the best practice in the development of new
                  medicines for the treatment of major depressive disorder. I think
                  you’re seeing that broadly. That said, the 5461 NDA will be the first
                  NDA based on SPCD efficacy analysis. So I think that the FDA is
                  well-versed in SPCD and its potential utility in psychiatric trials
                  and we discussed it with them for a number of years now. So I felt
                  that we got what we wanted out of that interaction.

   (emphasis added).

                  Moreover, an analyst from Leerink Partners asked, “Now that the FDA is going to

   be primarily looking at the MADRS-10, I’m wondering if you could talk about how you think the

   FDA could be conceptualizing the data you’ve shown in terms of statistics? So specifically, I think

   the MADRS-10 was a secondary endpoint in FORWARD-5. It hit statistical significance, but does

   the way that they do the stats change because it was a secondary endpoint, but it’s their primary

   focus in the data?” In response, Defendant Pops stated:




                                                    70
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 76 of 105 PageID #: 611



                  [W]e’re really quite indifferent to which they choose. We believe
                  MADRS-6 is interesting from the point of view that it addresses
                  core symptoms of mood, which in the adjunctive setting, when
                  patients are receiving SSRIs, this is often the unresolved part of their
                  depression, because the other medicines may be addressing sleep
                  and appetite and things like that. So we and clinicians will continue
                  to believe that MADRS-6 is important, but we’re perfectly fine with
                  analysis that focuses on MADRS-10.

   (emphasis added).

                  The bolded statements referenced above in ¶¶ 174-176, and specifically the

   statement “SPCD studies are becoming the best practice in the development of new medicines for

   the treatment of major depressive disorder” omitted that at multiple times, the FDA had expressed

   significant concerns regarding, and had explicitly not authorized, the use of SPCD in the ALKS

   5461 trials, thus giving Defendants no reasonable basis to state that SPCD studies are “becoming

   the best practice.” In addition, the statements “we now know that FDA intends to focus on MADRS-

   10 as the primary efficacy measure . . . we’re really quite indifferent to [whether the FDA chooses

   MADRS-10 or MADRS-6]. We believe MADRS-6 is interesting from the point of view that it

   addresses core symptoms of mood”; and “the FDA is well-versed in SPCD and its potential utility

   in psychiatric trials and we discussed it with them for a number of years now. . . . we got what we

   wanted out of that interaction” omitted that at multiple times, including at the pre-NDA meeting

   specifically referred to above, the FDA explicitly stated to Alkermes that it had significant

   concerns with multiple elements of the clinical development program, including that (i) the FDA

   did not endorse MADRS-6 as a primary endpoint because it did not address four key concepts

   relevant and important to treating MDD: “reduced sleep,” “reduced appetite,” “concentration

   difficulties,” and “suicidal thoughts,” and thus would consider any analyses of MADRS-6 scores

   as exploratory only (i.e., analyses of MADRS-6 scores would not be considered sufficient for, or

   even supportive of, NDA approval); (ii) the FDA did not endorse Alkermes’ strategy of comparing



                                                    71
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 77 of 105 PageID #: 612



   dose groups based on averaged MADRS-6 or averaged MADRS-10 scores over several weeks;

   and (iii) the FDA had not, at any point, determined that the dataset for efficacy evaluation was

   acceptable, and specifically questioned the use of data included because of the use of the SPCD

   analysis.

                  As discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171, Alkermes and

   Defendant Pops knew or recklessly disregarded that the statements referenced in the preceding

   paragraph were false and misleading when the statements were made.

          Z.      The November 2017 Credit Suisse Healthcare Conference

                  On November 7, 2017, Defendant Frates stated during the Credit Suisse Healthcare

   Conference that:

                  As we talked to our experts and experts in the field, the folks who
                  see the data really understand that 5461 has the opportunity to be
                  a really revolutionary medication because its going to be one -
                  really, it’s the first new mechanism for the treatment of depression
                  that we’ve seen in probably over 20 years.

   (emphasis added).

                  The bolded statement referenced above, and specifically the statement that “the

   folks who see the data really understand that 5461 has the opportunity to be a really revolutionary

   medication because its going to be one - really, it’s the first new mechanism for the treatment of

   depression that we’ve seen in probably over 20 years,” omitted that the FDA had not, at any point,

   determined that the dataset for efficacy evaluation was acceptable, and in fact had conveyed to

   Alkermes numerous times that it did not endorse significant portions of Alkermes’ analyses. As

   discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171, Alkermes and Defendant Frates knew or

   recklessly disregarded that the statements referenced in the preceding paragraph were false and

   misleading when the statements were made.

          AA.     The November 2017 Jefferies Global Healthcare Conference


                                                   72
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 78 of 105 PageID #: 613



                  On November 15, 2017, Defendant Frates characterized ALKS 5461 during the

   Jefferies Global Healthcare Conference as “[a] potential blockbuster for adjunctive treatment of

   major depressive disorder,” and further stated, “[s]o we’re looking to both acceptance of the file,

   an advisory board because it’s a new mechanism in ‘18 and ultimately, approval” (emphasis

   added). The bolded statements referenced in this paragraph omitted that at multiple times the FDA

   explicitly stated to Alkermes that it had significant, fundamental concerns with multiple elements

   of the clinical development program. As discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171,

   Alkermes and Defendant Frates knew or recklessly disregarded that the above-bolded statements

   were false and misleading when the statements were made.

          BB.     The April 2, 2018 Alkermes Conference Call on ALKS 5461 Regulatory
                  Update

                  On April 2, 2018 the Company announced that it had received an RTF from the

   FDA regarding ALKS 5461. In announcing the RTF, Defendant Pops stated:

                  So Friday evening, we received a Refusal to File letter from the FDA
                  for the new drug application for ALKS 5461 for the adjunctive
                  treatment of major depressive disorder. To say that we were
                  surprised is an understatement. The NDA we submitted in January
                  included data from more than 30 clinical trials in more than 1,500
                  patients with MDD. We believe strongly that throughout the clinical
                  development program, ALKS 5461 demonstrated a consistent
                  profile of antidepressant activity, safety and tolerability. We have
                  had many interactions with the FDA over many years culminating
                  in a pre-NDA meeting last summer, which led to the
                  commencement of a rolling submission. While we expected there to
                  be questions during the review process, in none of these
                  transactions did [the] FDA raise concerns, which would have led
                  us to expect an RTF.

                  The bolded statements referenced above, and specifically the statement that the

   Company “had many interactions with the FDA over many years culminating in a pre-NDA

   meeting last summer . . . in none of these transactions did [the] FDA raise concerns, which would

   have led us to expect an RTF” blatantly omitted that at multiple times the FDA explicitly stated to


                                                   73
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 79 of 105 PageID #: 614



   Alkermes that it had significant, fundamental concerns with multiple elements of the clinical

   development program. As discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171, Alkermes and

   Defendant Pops knew or recklessly disregarded that the above-bolded statements were false and

   misleading when the statements were made.

                   Analysts reacted negatively to the revelation of the problems behind the RTF and

   to the RTF itself. That same day, for example, Cantor Fitzgerald issued an analyst report noting

   that the FDA response stood “in stark contrast to a comment by the CEO on 2Q17 results

   conference call. . . . [W]e believe investors may have been led to believe that FDA viewed the

   ALKS 5461 data potentially adequate for approval. That the FDA has asked for additional clinical

   studies strongly calls into question such an assumption, in our opinion” (emphasis added). J.P.

   Morgan also issued an analyst report the same day noting the FDA’s “relatively extreme” language

   regarding questions around effectiveness and need for additional data, and “completely removed

   the product from [J.P. Morgan’s] model pending additional updates.” In a separate update, J.P.

   Morgan stated that “[t]he RTF for 5461 is clearly not a good start. This letter also appears to be

   particularly bad with comments around overall effectiveness (unusual for an RTF) and the need

   for additional clinical trials.”

           CC.     The April 16, 2018 Form 8-K, Press Release, and Conference Call

                   On April 16, 2018, Alkermes issued a press release announcing that the FDA had

   rescinded its initial RTF letter, issued March 30, 2018, and thus accepted for review the NDA for

   ALKS 5461. The press release was also filed with the SEC as an exhibit to a Form 8-K signed by

   David Gaffin, Senior Vice President and Chief Legal Officer and Secretary.

                   The same day, the Company held a conference call to discuss the FDA’s acceptance

   of the NDA for ALKS 5461. During the conference call, Defendant Pops gave the following

   explanation regarding the initial FDA RTF:


                                                  74
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 80 of 105 PageID #: 615



                  When we received the RTF, it was immediately apparent to us that
                  the stated basis for the Refusal to File was inconsistent with the
                  content of the NDA and our prior interactions with the agency. We
                  were hopeful that these differences could be resolved following
                  conversations with them, and to FDA’s credit, that is precisely what
                  occurred.

                                             *       *       *

                  The RTF was based on two observations. First was that the
                  application contained insufficient evidence of overall
                  effectiveness. The basis for that statement did not reflect a
                  complete understanding of the NDA submission, and we directed
                  FDA to the relevant information in the NDA. The second was the
                  lack of adequate bridging between 5461 and the RLD,
                  buprenorphine. We raised this with the FDA, and they agreed that
                  this was not the basis for an RTF. Both of these issues will be
                  addressed within the context of the review.

                                             *       *       *

                  The NDA includes data for more than 30 clinical trials and more
                  than 1,500 patients with MDD. We believe strongly that throughout
                  the clinical development program, ALKS 5461 has demonstrated
                  a consistent profile of antidepressant activity, safety and
                  tolerability in the adjunctive treatment of MDD. We have had
                  many interactions with FDA over the years, leading to a pre-NDA
                  meeting last summer, our rolling submission, the completeness of
                  that submission in January, and the appropriate and timely
                  resolution of the RTF and acceptance of the filing.

                  The bolded statements referenced above, and in particular the statements that “the

   stated basis for the Refusal to File was inconsistent with . . . our prior interactions with the

   agency”; “[t]he basis for th[e statement that the application contained insufficient evidence of

   overall effectiveness] did not reflect a complete understanding of the NDA submission”; and “[w]e

   believe strongly that throughout the clinical development program, ALKS 5461 has demonstrated

   a consistent profile of antidepressant activity, safety and tolerability in the adjunctive treatment of

   MDD” omitted that the FDA had conveyed to Alkermes numerous times that it did not endorse

   significant portions of Alkermes’ analyses, and that the FDA had significant, fundamental



                                                     75
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 81 of 105 PageID #: 616



   concerns with multiple elements of the clinical development program surrounding efficacy. As

   discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171, Alkermes and Defendant Pops knew or

   recklessly disregarded that the statements referenced in the preceding paragraph were false and

   misleading when the statements were made

          DD.     The April 26, 2018 Earnings Call

                  On April 26, 2018, Defendant Pops stated during an earnings call that:

                  Our belief from the outset has been that a rigorous and
                  comprehensive review of the complete dataset supporting the
                  application, including safety, efficacy and benefit/risk profile, with
                  [sic] support approval of 5461 and provide an important new
                  medication for patients.

                                            *       *       *

                  Our confidence in the 5461 data package is unwavering and is
                  based on the foundation of data generated from the clinical
                  development program of more than 30 clinical trials and more
                  than 1,500 patients with MDD.

                  The bolded statements referenced above, and in particular the statements that

   “[o]ur belief from the outset has been that a rigorous and comprehensive review of the complete

   dataset supporting the application, including safety, efficacy and benefit/risk profile, with [sic]

   support approval of 5461” and “[o]ur confidence in the 5461 data package is unwavering and is

   based on the foundation of data generated from the clinical development program of more than

   30 clinical trials and more than 1,500 patients with MDD” were false and misleading because

   they omitted that the FDA had conveyed to Alkermes numerous times that it did not endorse

   significant portions of Alkermes’ analyses, and that the FDA had significant, fundamental

   concerns with multiple elements of the clinical development program surrounding efficacy. As

   discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171, Alkermes and Defendant Pops knew or

   recklessly disregarded that the statements referenced in the preceding paragraph were false and



                                                   76
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 82 of 105 PageID #: 617



   misleading when the statements were made.

          EE.     The May 2018 Deutsche Bank Health Care Conference

                  During the May 9, 2018 Deutsche Bank Health Care Conference, Defendant

   Jackson stated:

                  [W]e filed our NDA, our registration package is quite robust
                  consisting of over 30 clinical studies and safety data in over 1,500
                  patients. Our clinical response has been consistent across all the
                  studies that we’ve performed, and we have a very clean and robust
                  safety profile, allowing for a strong benefit/risk ratio for this
                  product. So we anticipate a potential advisory committee meeting
                  for this product by the fourth quarter of this year and we’re
                  preparing, as we speak, to pursue that. Additionally, in parallel with
                  our development efforts, we’re kicking off some of our
                  precommercialization activities.

                  The bolded statements referenced above, and specifically the statements that “our

   registration package is quite robust consisting of over 30 clinical studies and safety data in over

   1,500 patients” and “[o]ur clinical response has been consistent across all the studies that we’ve

   performed, and we have a very clean and robust safety profile” were false and misleading because

   they omitted that the FDA had conveyed to Alkermes numerous times that it did not endorse

   significant portions of Alkermes’ analyses, and that the FDA had significant, fundamental

   concerns with multiple elements of the clinical development program surrounding efficacy. As

   discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171, Alkermes and Defendant Jackson knew

   or recklessly disregarded that the statements referenced in the preceding paragraph were false and

   misleading when the statements were made.

          FF.     The May 2018 UBS Global Healthcare Conference

                  Similarly, during the May 21, 2018 UBS Global Healthcare Conference, Defendant

   Jackson stated:

                  Now our registration package for ALKS 5461 is quite robust. As I
                  mentioned earlier, we filed the program at the beginning of this year,


                                                   77
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 83 of 105 PageID #: 618



                  and it consists of over 30 clinical studies and safety exposure in
                  over 1,500 different patients. The efficacy that we’ve seen in this
                  program has been consistent across all the studies that we’ve
                  performed. And we’ve seen a really strong and clean safety profile,
                  leading to a great benefit-risk ratio with this product. So this puts
                  us in a position, as I mentioned earlier, to be ready for an Advisory
                  Committee towards the end of the year, and we’re actively working
                  and preparing for that meeting as we speak

                  The bolded statements referenced above, and in particular the statements that “our

   registration package for ALKS 5461 is quite robust”; “[t]he efficacy that we’ve seen in this

   program has been consistent across all the studies that we’ve performed”; and “we’ve seen a really

   strong and clean safety profile, leading to a great benefit-risk ratio with this product” were false

   and misleading because they omitted that the FDA had conveyed to Alkermes numerous times that

   it did not endorse significant portions of Alkermes’ analyses, and that the FDA had significant,

   fundamental concerns with multiple elements of the clinical development program surrounding

   efficacy. As discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171, Alkermes and Defendant

   Jackson knew or recklessly disregarded that the statements referenced in the preceding paragraph

   were false and misleading when the statements were made.

          GG.     The June 2018 Goldman Sachs Global Healthcare Conference

                  During the June 13, 2018 Goldman Sachs Global Healthcare Conference,

   Defendant Pops stated:

                  So in totality, we believe that the evidence supporting the licensure
                  of 5461 is quite strong because even in the negative studies, you
                  see signals of how the drug is paving and one can see quite
                  explicitly that the difference between a negative study and a
                  positive study in our data are the difference in the way the control
                  group or the placebo group, which I had mentioned is actually
                  getting SSRls as well, is behaving. So the ability to attenuate
                  placebo response in large outpatient studies over long periods of
                  time is one of the tricks of the trade that one learns over time. So
                  we competed the submission of that NDA in January, and we had
                  the excursion with FDA at the end of March on the Refuse to File,
                  which was really a procedural misstep, and that was rectified within


                                                   78
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 84 of 105 PageID #: 619



                  2 weeks. And so now the review is underway. And I expect the next
                  input that you’ll get or that the Street will get will be as we move
                  into the mid-cycle, late-cycle review and as we prepare for an
                  Advisory Committee in the fourth quarter.

                  In response to a question from a Goldman Sachs analyst asking what key topics

   Alkermes anticipated from the upcoming Advisory Committees, Defendant Pops stated:

                  I think the question comes down to the study designs that we
                  employ, which were new, they weren’t radically new, they’re just
                  derivative of previous study designs that have been used in
                  depression; and the analytical methods that we used to analyze the
                  data, which we think are more precise estimates of the effect sizes
                  than the more traditional ones. But because they’re both new,
                  they’re new, and so there’s not a historical precedence to say, “Aha,
                  this is a square peg that goes into a square hole at FDA.”

                  The bolded statements referenced above, and in particular the statements “we

   believe that the evidence supporting the licensure of 5461 is quite strong” and “the study designs

   that we employ . . . they weren’t radically new, they’re just derivative of previous study designs

   that have been used in depression; and the analytical methods that we used to analyze the data,

   which we think are more precise estimates” were false and misleading because they omitted that

   the FDA had conveyed to Alkermes numerous times that it did not endorse significant portions of

   Alkermes’ analyses, and that the FDA had significant, fundamental concerns with multiple

   elements of the clinical development program surrounding efficacy. As discussed supra in ¶¶ 41,

   64-65, 101, 141, 157, and 171, Alkermes and Defendant Pops knew or recklessly disregarded that

   the above-bolded statements were false and misleading when the statements were made.

          HH.     The July 2018 Earnings Call

                  On July 26, 2018, Alkermes held a conference call with securities analysts to

   discuss Alkermes’ 2018 second quarter financial results. During the conference call, Defendant

   Pops stated:




                                                   79
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 85 of 105 PageID #: 620



                   The strength of the 5461 program rests on the totality of the data.
                   Important new data on the long-term safety, tolerability and
                   durability of antidepressant-effective ALKS 5461 were recently
                   represented at APA and ASCP. Data from our long-term open-
                   label extension study demonstrated durable antidepressant effect
                   with clinical improvement that progressed over a prolonged period
                   of time and was then sustained. In the study, ALKS 5461 was
                   generally well tolerated and demonstrated an AE profile consistent
                   with that seen in the placebo-controlled study. You will continue
                   to see additional publications throughout the course of the year,
                   including manuscripts on the pivotal efficacy study, and the data
                   we’ve collected that more fully characterize 5461 safety profile and
                   low-risk-of-abuse potential.

                   The bolded statements referenced above, and in particular the statement that “The

   strength of the 5461 program rests on the totality of the data. . . . Data from our long-term open-

   label extension study demonstrated durable antidepressant effect with clinical improvement that

   progressed over a prolonged period of time and was then sustained,” were false and misleading

   because they omitted that the FDA had conveyed to Alkermes numerous times that it did not

   endorse significant portions of Alkermes’ analyses, and that the FDA had significant, fundamental

   concerns with multiple elements of the clinical development program surrounding efficacy. As

   discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171, Alkermes and Defendant Pops knew or

   recklessly disregarded that the above-bolded statements were false and misleading when the

   statements were made.

             II.   The October 2018 Earnings Call

                   On October 23, 2018, Alkermes held a conference call with securities analysts to

   discuss Alkermes’ 2018 third quarter financial results. During the conference call, Defendant Pops

   stated:

                   As you know, 5461 is our novel opioid system modulator that we’re
                   developing for the adjunctive treatment of major depressive
                   disorder. With a PDUFA date of January 31st, the regulatory review
                   is well under way. The next milestone in the review process will
                   take place next week November 1st with a joint meeting of the


                                                   80
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 86 of 105 PageID #: 621



                  Psychopharmacologic      Drugs     and    Drug      Safety    Advisory
                  Committees at FDA.

                                            *       *       *

                  You’ve heard me say time and again we believe that data generated
                  in this large program support registration and that 5461 has the
                  potential to provide benefit to patients through a new mechanism of
                  action. At the same time, we’re presenting FDA with an application
                  that differs from what they’re used to seeing, including new study
                  designs and analysis. The AdCom will be an important determinant
                  of the approvability of 5461 and we’re ready to go.

                  The bolded statement referenced above, and in particular the statement that “we

   believe that data generated in this large program support registration,” is false and misleading

   because it omitted that the FDA had conveyed to Alkermes numerous times that it did not endorse

   significant portions of Alkermes’ analyses, and that the FDA had significant, fundamental

   concerns with multiple elements of the clinical development program surrounding efficacy. As

   discussed supra in ¶¶ 41, 64-65, 101, 141, 157, and 171, Alkermes and Defendant Pops knew or

   recklessly disregarded that the above-bolded statement was false and misleading when the

   statement was made.

   VII.   LOSS CAUSATION

                  During    the   Class   Period,    as    detailed   herein,   Defendants’   material

   misrepresentations and omissions caused the price of Alkermes common stock to be artificially

   inflated and/or maintained such artificial inflation in the price of Alkermes common stock prior to

   and during the Class Period, thereby operating as a fraud or deceit upon Lead Plaintiff and other

   putative class members who purchased or otherwise acquired Alkermes common stock during the

   Class Period. As a result, Lead Plaintiffs and members of the Class were damaged when the

   artificial inflation gradually dissipated as a series of corrective disclosures entered the market

   concerning multiple elements of ALKS 5461’s clinical development program.



                                                    81
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 87 of 105 PageID #: 622



                  In reliance upon public information disclosed by and relating to Alkermes and

   ALKS 5461, as well as the integrity of the market price for Alkermes common stock, Lead Plaintiff

   and other putative Class members purchased or otherwise acquired Alkermes common stock

   during the Class Period at artificially inflated prices that incorporated and reflected Defendants’

   material misrepresentations and omissions alleged herein. Lead Plaintiff and other putative Class

   members suffered actual economic loss and were damaged by Defendants’ misrepresentations and

   omissions when the truth concerning ALKS 5461 was revealed through the public disclosures of

   new information concerning the FDA’s repeated concerns regarding ALKS 5461. These partial

   corrective disclosures and/or materializations of the foreseeable risks concealed by Defendants’

   fraud caused foreseeable declines in the price of Alkermes common stock by removing portions

   of the artificial inflation in the price of Alkermes common stock that resulted from Defendants’

   fraud. Moreover, the timing and magnitude of the declines in the price of Alkermes common stock

   in response to the public disclosure of new, Company-specific news on each of the foregoing days,

   as alleged herein, negate any inference that the losses suffered by Lead Plaintiff and other Class

   members were caused by changed market conditions or other macroeconomic factors unrelated to

   Defendants’ fraud.

                  Specifically, on January 21, 2016, Alkermes announced that two of its three Phase

   3 efficacy studies failed to meet their prespecified primary efficacy endpoints under FDA-

   approved protocols, but that the studies achieved statistical significance through post hoc analyses.

   Industry analysts interpreted the reference to “post hoc analyses”—the means by which Alkermes

   claimed to have reached “statistical significance” despite the failure to meet primary efficacy

   endpoints—to refer to Alkermes’ use of SPCD, which Alkermes had disclosed at least by late 2013

   as one of the methods to be used in its Phase 2 and 3 efficacy studies. However, the investing




                                                    82
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 88 of 105 PageID #: 623



   public was yet unaware that the FDA had, on multiple occasions, and as early as late 2013,

   expressed significant concerns to the Company regarding (and had specifically not authorized) the

   use of SPCD in the ALKS 5461 trials, or that the FDA had told Alkermes that while SPCD analysis

   could be used for its prior publicized “successful” proof-of-concept studies, it was not acceptable

   for its Phase 3 efficacy studies. Analysts reacted negatively to the disclosure of the results of the

   Phase 3 efficacy studies; J.P. Morgan, in an analyst report titled “Depressing Outcome for ‘5461;

   Still See Meaningful LT Value in ALKS But Stepping to Sidelines For Now” noted that

   “FORWARD-4 showed a clear trend towards benefit but ended up being a near miss that,

   according to management, would have hit if using different statistical methods.”

                  In response to this revelation, the Company’s stock price dropped 44.24% from a

   closing price of $60.42 on January 20, 2016, to close at $33.69 on January 21, 2016, on volume of

   12,467,289 shares—more than five times Alkermes’ average volume during the month of January.

                  Notwithstanding the new information concerning the results of the ALKS 5461

   Phase 3 efficacy studies revealed on January 21, 2016, the full truth regarding ALKS 5461’s NDA

   prospects was not revealed at that time, as Defendants continued to hide the FDA’s skepticism and

   concerns regarding Alkermes’ use of SPCD in its studies from the general public for over two

   more years. As a result, Alkermes common stock continued to trade at artificially inflated prices.

                  The truth about ALKS 5461 was further partially revealed on April 2, 2018, when

   the FDA issued its initial RTF letter for ALKS 5461. This RTF letter publicly hinted at, for the

   first time, the FDA’s skepticism and concerns surrounding the Company’s testing methodologies

   and studies for ALKS 5461, which the FDA had extensively conveyed privately to Alkermes as

   early as five years prior and consistently thereafter. In issuing the RTF, the FDA “t[ook] the

   position that it is unable to complete a substantive review of the regulatory package, based on




                                                    83
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 89 of 105 PageID #: 624



   insufficient evidence of overall effectiveness for the proposed indication, and that additional well-

   controlled clinical trials are needed prior to the resubmission of the NDA for ALKS 5461.”

                  In response to this revelation, the Company’s stock price dropped a stunning 22%

   from a closing price of $57.96 on March 29, 2018, to $45.23 on April 2, 2018, on volume of

   8,053,845 shares, approximately ten times Alkermes’ average volume during the prior month of

   March, and reflecting a loss in market capitalization of almost $2 billion.

                  Analysts reacted negatively to this revelation. For example, that same day, Cantor

   Fitzgerald issued an analyst report noting that the FDA response stood “in stark contrast to a

   comment by the CEO on 2Q17 results conference call. We believe investors may have been led to

   believe that FDA viewed the ALKS 5461 data potentially adequate for approval” (emphasis

   added). J.P. Morgan also issued an analyst report noting the FDA’s “relatively extreme” language

   regarding questions around effectiveness and need for additional data, and “completely removed

   the product from [J.P. Morgan’s] model pending additional updates.” In a separate update, J.P.

   Morgan noted that the letter “appears to be particularly bad with comments around overall

   effectiveness (unusual for an RTF) and the need for additional clinical trials.” Morgan Stanley’s

   analyst report similarly stated that “RTF on 5461 NDA is a negative surprise following Alkermes’

   Feb 14 guidance call which included an assumption of sales rep hiring in 2H:18” (emphasis added).

                  On April 16, 2018, the Company announced that the FDA had reversed course and

   accepted for review the NDA for ALKS 5461. In response, the price of the Company’s common

   stock recovered approximately 4.5%, from a closing price of $42.53 per share on April 13, 2018,

   to $44.43 on April 16, 2018, on volume of 6,109,238 shares—nearly 4.3 times Alkermes’ average

   volume in the days since the initial RTF letter. The Company’s announcement, however, continued

   to withhold material facts from the investing public, as detailed above.




                                                    84
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 90 of 105 PageID #: 625



                  In an April 26, 2018 Form 8-K, the Company continued to express confidence in

   ALKS 5461, stating that “[t]he regulatory review of ALKS 5461 is back on track and we continue

   to prepare for potential approval and launch in 2019.” Subsequently, the Company’s common

   stock price recovered approximately 4.5%, from a closing price of $44.07 per share on April 25,

   2018, to $46.05 on April 26, 2018.

                  Notwithstanding the new information concerning ALKS 5461 revealed on April 2,

   2018, the full truth regarding ALKS 5461’s NDA prospects was not revealed at that time, as

   Defendants continued to make material misrepresentations and omit material facts regarding these

   matters from their public statements concerning the drug and relating application. As a result,

   Alkermes common stock continued to trade at artificially inflated prices.

                  On Tuesday, October 30, 2018 the FDA released its Briefing Document. Dow Jones

   Institutional News reported at 9:01 am that day that “Alkermes PLC (ALKS) shares dropped 6.5%

   in Tuesday premarket trade after briefing documents for an upcoming Food and Drug

   Administration advisory committee meeting raised major questions about the company’s

   depression drug[.]” Over the course of the day, the price of Alkermes common stock dropped from

   a closing price of $40.37 on October 29, 2018, to $39.80 on October 30, 2018, marking a single-

   day decline of 1.4%.

                  The inevitable truth was revealed more fully when, on November 1, 2018, the

   FDA’s Advisory Committees held their public meeting, discussed the drug, gave further detail on

   the regulatory history for ALKS 5461, including their concerns regarding the ALKS 5461 clinical

   development program, and then voted 21 to 2 against the approval of ALKS 5461. In response,

   the price of Alkermes common stock plummeted 7.57% from a closing price of $40.83 on October

   31, 2018 (trading was halted on November 1, 2018), to $37.74 on November 2, 2018, reflecting a




                                                  85
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 91 of 105 PageID #: 626



   loss of $480 million in market capitalization. Analysts expressed surprise at the information that

   they recognized had been withheld by Alkermes. For example, in a report that day, Credit Suisse

   wrote “Extent of Differences Between FDA and Company Surprising: . . . It was surprising to us

   today to hear the amount of disagreement the FDA has on fundamental issues related to the ALKS

   5461 program such as how the studies should have been designed and how many of the trials were

   actually positive and supportive of approval. We are also somewhat surprised by the relative

   optimism the Alkermes team still maintained for ALKS 5461 despite what were clearly significant

   objections that must have been voiced by the FDA during the development and review process.”

   An Evercore ISI analyst wrote on November 1, “The negative AdCom vote isn’t a surprise per se.

   However, what did catch my attention was the FDA rebuke on how company didn’t appear to heed

   to [sic] FDA advice on trial design and endpoints.” Jefferies also wrote on the same day, “For

   many committee members, the last minute change and disregard for FDA’s guidance was

   concerning, especially given that MADRS-6 excludes many important categories important in

   evaluating depression such as lack of sleep, appetite, and suicidal ideation” (emphasis added).

                  In sum, as news was revealed to the market concerning the truth about the

   developmental program for ALKS 5461, the Company’s stock price fell initially by 44% after a

   partial corrective disclosure in January 2016 and experienced drops in April, October, and

   November 2018 of 22%, 1.4%, and 7.57%, respectively, resulting in a total loss of $6.7 billion in

   market capitalization.

                  Each of these stock price declines was caused by the disclosure of previously

   concealed or unknown information relating to the material misstatements and omissions alleged

   herein.

                  Had Lead Plaintiff and the Class known of the material adverse information alleged




                                                   86
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 92 of 105 PageID #: 627



   herein, they would not have purchased Alkermes common stock at artificially inflated prices and

   they would not have proximately suffered losses as the previously-withheld information was

   revealed to the market.

   VIII. INAPPLICABILITY OF THE STATUTORY SAFE HARBOR

                  The statutory safe harbor applicable to forward-looking statements under certain

   circumstances does not apply to any of the false and misleading statements pled in this Complaint.

   None of the misstatements and omissions complained of herein was a forward-looking statement,

   nor were any of the statements identified as forward-looking when made. Rather, the false or

   misleading statements and omissions complained of in this Complaint concerned omissions of

   historical and/or current facts and conditions existing at the time the statements were made.

                  Alternatively, to the extent that any of the false or misleading statements alleged

   herein can be construed as forward-looking statements, they were not accompanied by any

   meaningful cautionary language identifying important facts that could cause actual results to differ

   materially from those in the purportedly forward-looking statements. Alternatively, to the extent

   the statutory safe harbor would otherwise apply to any forward-looking statements pleaded herein,

   Defendants are liable for those false or misleading forward-looking statements because at the time

   those statements were made, the speaker(s) knew the statement was false or misleading, or the

   statement was authorized and/or approved by an executive officer of Alkermes who knew that the

   statement was materially false or misleading when made.

   IX.    PRESUMPTION OF RELIANCE

                  Plaintiffs are entitled to a presumption of reliance under Affiliated Ute Citizens of

   Utah v. U.S., 406 U.S. 128 (1972), because the claims asserted herein against Defendants are

   predicated in part upon material omissions of fact that Defendants had a duty to disclose.

                  In the alternative, Plaintiffs are entitled to a presumption of reliance on Defendants’


                                                    87
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 93 of 105 PageID #: 628



   material misrepresentations and omissions pursuant to the fraud-on-the-market doctrine because,

   at all relevant times, the market for Alkermes common stock was open, efficient and well-

   developed for the following reasons, among others:

                i.      The market for Alkermes common stock was, at all relevant times, an
                        efficient market that promptly digested current information with respect to
                        the Company from all reliable, publicly-available sources and reflected such
                        information in the price of Alkermes common stock;

                ii.     Alkermes common stock met the requirements for listing and was listed and
                        actively traded on the NASDAQ, a highly efficient and automated market;

                iii.    The Company was consistently followed, before and throughout the Class
                        Period, by the media. Alkermes was followed by numerous securities
                        analysts employed by firms including Cantor Fitzgerald, Credit Suisse, J.P.
                        Morgan, Barclays, and Morgan Stanley, among others, who wrote reports
                        about the Company and the value of its common stock that were publicly
                        available and entered the public marketplace;

                iv.     The price of Alkermes common stock reacted promptly to the dissemination
                        of new information regarding the Company, as set forth above. Alkermes
                        common stock was actively traded throughout the Class Period, with
                        substantial trading volume and average weekly turnover and high
                        institutional investor participation;

                v.      Alkermes regularly communicated with public investors through established
                        market communication mechanisms, including through regular press
                        releases, which were carried by national and international news wires, and
                        through other wide-ranging public disclosures, such as communications and
                        conferences with investors, the financial press, and other similar reporting
                        services; and

                vi.     As a public company, Alkermes filed periodic public reports with the SEC.

                 As a result of the foregoing, the market for Alkermes common stock promptly

   digested current information regarding Alkermes from all reliable, publicly available sources and

   reflected such information in the price of Alkermes’ common stock. Under these circumstances,

   purchasers of Alkermes common stock during the Class Period suffered injury through their

   purchase of Alkermes common stock at artificially inflated prices and a presumption of reliance

   applies.


                                                  88
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 94 of 105 PageID #: 629



                   Accordingly, Lead Plaintiff and other members of the Class did rely and are

   entitled to have relied upon the integrity of the market price for Alkermes common stock and to a

   presumption of reliance on Defendants’ materially false and misleading statements and

   omissions during the Class Period. Additionally, Lead Plaintiff is entitled to a presumption of

   reliance because the claims asserted herein against Defendants are also predicated upon

   omissions of material fact which there was a duty to disclose.

   X.      CLASS ACTION ALLEGATIONS

                   Lead Plaintiff brings this action on behalf of themselves and as a class action

   pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of all

   persons and entities who purchased or acquired Alkermes common stock during the period from

   July 31, 2014 through and including November 1, 2018 (the “Class”), and who were damaged

   thereby. Excluded from the Class are: (a) Defendants; (b) members of the immediate families of

   the Individual Defendants; (c) the subsidiaries and affiliates of Defendants; (d) any person or entity

   who is a partner, executive officer, director or controlling person of Alkermes (including any of

   its subsidiaries or affiliates) or any other Defendant; (e) any entity in which any Defendant has a

   controlling interest; (f) Defendants’ directors’ and officers’ liability insurance carriers, and any

   affiliates or subsidiaries thereof; and (g) the legal representatives, heirs, successors and assigns of

   any such excluded party.

                   The members of the Class are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, Alkermes common stock was actively traded on the

   NASDAQ. As of June 12, 2019, the Company had over 156 million shares of common stock issued

   and outstanding. The precise number of Class members is unknown to Lead Plaintiff at this time,

   but it is believed to be in the thousands.

                   A class action is superior to other available methods for the fair and efficient


                                                     89
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 95 of 105 PageID #: 630



   adjudication of this controversy. Because the damages suffered by individual Class members may

   be relatively small, the expense and burden of individual litigation make it impracticable for Class

   members individually to seek redress for the wrongful conduct alleged herein.

                   Lead Plaintiff’s claims are typical of the claims of the members of the Class as all

   members of the Class are similarly affected by Defendants’ respective wrongful conduct in

   violation of the federal laws complained of herein.

                   Lead Plaintiff will fairly and adequately protect the interests of the members of the

   Class and have retained counsel competent and experienced in class and securities litigation. Lead

   Plaintiff has no interests antagonistic to or in conflict with those of the Class.

                   Common questions of law and fact exist as to all members of the Class and

   predominate over any questions solely affecting individual members of the Class. Among the

   questions of law and fact common to the Class are:

                  i.      whether the federal securities laws were violated by Defendants’ respective
                          acts as alleged herein;

                  ii.     whether the SEC filings, press releases, reports and other public statements
                          disseminated to the investing public during the Class Period contained
                          material misstatements or omitted to state material information;

                  iii.    whether and to what the extent the market prices of the Company’s common
                          stock were artificially inflated during the Class Period due to the non-
                          disclosures and/or misrepresentations complained of herein;

                  iv.     whether Defendants acted with scienter;

                  v.      whether, with respect to Lead Plaintiff’s claims pursuant to Section 20(a) of
                          the Exchange Act, the Individual Defendants named in those claims were
                          controlling persons of the Company;

                  vi.     whether reliance may be presumed pursuant to the fraud-on-the-market
                          doctrine; and

                  vii.    whether the members of the Class have sustained damages as a result of the
                          misconduct complained of herein, and if so, the proper measure thereof.




                                                     90
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 96 of 105 PageID #: 631



                   The names and addresses of those persons and entities who purchased Alkermes’

   common stock during the Class Period are available from the Company’s transfer agent(s).

   Notice may be provided to such purchasers and/or record owners via first class mail using

   techniques and a form of notice similar to those customarily used in securities class actions.

   XI.     CLAIMS FOR RELIEF

                                             COUNT ONE

                             Violation of Section 10(b) of the Exchange Act
                               and Rule 10b-5 Promulgated Thereunder
                                         Against All Defendants

                   Lead Plaintiff repeats and realleges each and every allegation contained above as if

   fully set forth herein.

                   During the Class Period, Defendants carried out a plan, scheme, and course of

   conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

   public regarding Alkermes’ business, operations, management and the intrinsic value of Alkermes

   common stock; (ii) enable Defendants to artificially inflate the price of Alkermes common stock;

   and (iii) cause Lead Plaintiff and other members of the Class to purchase Alkermes common stock

   at artificially inflated prices. In furtherance of this unlawful scheme, plan, and course of conduct,

   Defendants jointly and individually (and each of them) took the actions set forth herein.

                   Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

   untrue statements of material fact and/or omitted to state material facts necessary to make the

   statements not misleading; and (iii) engaged in acts, practices, and a course of business which

   operated as a fraud and deceit upon the purchasers of the Company’s common stock in an effort

   to maintain artificially high market prices for Alkermes’ common stock in violation of Section

   10(b) of the Exchange Act and Rule 10b-5. All Defendants are sued either as primary participants

   in the wrongful and illegal conduct charged herein or as controlling persons as alleged below.


                                                    91
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 97 of 105 PageID #: 632



                  Defendants, individually and in concert, directly and indirectly, by the use, means

   or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

   continuous course of conduct to conceal adverse material information about the business,

   operations and future prospects of Alkermes as specified herein.

                  These Defendants employed devices, schemes, and artifices to defraud, while in

   possession of material adverse non-public information and engaged in acts, practices, and a course

   of conduct as alleged herein in an effort to assure investors of Alkermes’ value and performance

   and continued substantial growth, which included the making of, or the participation in the making

   of, untrue statements of material facts, and omitting to state material facts necessary in order to

   make the statements made about Alkermes and its business operations and future prospects in light

   of the circumstances under which they were made not misleading, as set forth more particularly

   herein, and engaged in transactions, practices, and a course of business which operated as a fraud

   and deceit upon the purchasers of Alkermes common stock during the Class Period.

                  Defendant Alkermes is liable for all materially false and misleading statements

   made during the Class Period, as alleged above.

                  Alkermes is further liable for the false and misleading statements made by

   Alkermes officers in press releases, during conference calls, and at conferences with investors and

   analysts, as alleged above, as the maker of such statements.

                  The Individual Defendants, as top executive officers of the Company, are liable as

   direct participants in the wrongs complained of herein. Through their positions of control and

   authority as officers of the Company, each of the Individual Defendants was able to and did control

   the content of the public statements disseminated by Alkermes. The Individual Defendants had

   direct involvement in the daily business of the Company and participated in the preparation and




                                                   92
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 98 of 105 PageID #: 633



   dissemination of Alkermes’ false and misleading statements as set forth above.

                  In addition, the Individual Defendants are liable for all materially false and

   misleading statements made during the Class Period, as alleged above.

                  The allegations above establish a strong inference that Defendants acted with

   scienter throughout the Class Period in that they had actual knowledge of the misrepresentations

   and omissions of material facts set forth herein, or acted with reckless disregard for the truth in

   that they failed to ascertain and to disclose such facts. Such Defendants’ material

   misrepresentations and/or omissions were done knowingly or with recklessness for the purpose

   and effect of concealing Alkermes’ operating condition and future business prospects from the

   investing public and supporting the artificially inflated price of its securities. As demonstrated by

   Defendants’ material misstatements and omissions throughout the Class Period, if they did not

   have actual knowledge of the misrepresentations and omissions alleged, Defendants were reckless

   in failing to obtain such knowledge by recklessly refraining from taking those steps necessary to

   discover whether those statements were false or misleading.

                  As a result of the dissemination of the materially false and misleading information

   and failure to disclose material facts, as set forth above, the market price of Alkermes securities

   was artificially inflated during the Class Period. In ignorance of the fact that market prices of

   Alkermes’ publicly-traded common stock were artificially inflated, and relying directly or

   indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

   market in which the securities trade, and/or on the absence of material adverse information that

   was known to or recklessly disregarded by Defendants but not disclosed in public statements by

   them during the Class Period, Lead Plaintiff and the other members of the Class acquired Alkermes

   common stock during the Class Period at artificially high prices and were damaged thereby.




                                                    93
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 99 of 105 PageID #: 634



                   At the time of said misrepresentations and omissions, Lead Plaintiff and other

   members of the Class were ignorant of their falsity, and Defendants’ material omissions. Had Lead

   Plaintiff and the other members of the Class and the marketplace known the truth, they would not

   have purchased or otherwise acquired their Alkermes common stock, or, if they had acquired such

   common stock during the Class Period, they would not have done so at the artificially inflated

   prices which they paid.

                   By virtue of the foregoing, Defendants have violated Section 10(b) of the Exchange

   Act and Rule 10b-5 promulgated thereunder.

                   As a direct and proximate result of their wrongful conduct, Lead Plaintiff and the

   other members of the Class suffered damages in connection with their respective purchases and

   sales of the Company’s common stock during the Class Period.

                                                 COUNT TWO

                                Violation of Section 20(a) of the Exchange Act
                                      Against the Individual Defendants

                   Lead Plaintiff repeats and realleges each and every allegation contained above as if

   fully set forth herein.

                   The Individual Defendants acted as controlling persons of Alkermes within the

   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

   positions, and their ownership and contractual rights, participation in and/or awareness of the

   Company’s operations and/or intimate knowledge of the false financial statements filed by the

   Company with the SEC and disseminated to the investing public, the Individual Defendants had

   the power to influence and control and did influence and control, directly or indirectly, the

   decision-making of the Company, including the content and dissemination of the various

   statements which Lead Plaintiff contends are false and misleading. The Individual Defendants



                                                    94
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 100 of 105 PageID #: 635



   were provided with or had unlimited access to copies of the Company’s reports, press releases,

   public filings and other statements alleged by Lead Plaintiff to be misleading prior to and/or shortly

   after these statements were issued and had the ability to prevent the issuance of the statements or

   cause the statements to be corrected.

                  In particular, each of the Individual Defendants had direct and supervisory

   involvement in the day-to-day operations of the Company and, therefore, is presumed to have had

   the power to control or influence the particular transactions giving rise to the securities violations

   as alleged herein, and exercised the same.

                  As set forth above, the Individual Defendants each violated Section 10(b) and Rule

   10b-5 by their acts and omissions as alleged in this Complaint. By virtue of their positions as

   controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of the Exchange

   Act. As a direct and proximate result of Defendants’ wrongful conduct, Lead Plaintiff and other

   members of the Class suffered damages in connection with their purchases of the Company’s

   common stock during the Class Period.

   XII.   PRAYER FOR RELIEF

   WHEREFORE, Lead Plaintiff prays for relief and judgment, including:

            A.     determining that this action is a proper class action and certifying Lead Plaintiff

    as class representative under Rule 23 of the Federal Rules of Civil Procedure;

            B.     awarding compensatory damages in favor of Lead Plaintiff and the other Class

    members against all Defendants, jointly and severally, for all damages sustained as a result of the

    Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

            C.     awarding Lead Plaintiff and the Class their reasonable costs and expenses incurred

    in this action, including counsel fees and expert fees; and

            D.     awarding Lead Plaintiff and the Class such other relief as may be deemed


                                                    95
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 101 of 105 PageID #: 636



    appropriate by the Court.

                                   JURY TRIAL DEMANDED

   Lead Plaintiff hereby demands a trial by jury.

    Date: July 9, 2019                               Respectfully submitted,

                                                     / s / Carol V. Gilden
                                                     COHEN MILSTEIN SELLERS & TOLL
                                                     PLLC
                                                     Carol V. Gilden (admitted pro hac vice)
                                                     190 S. LaSalle St.  Suite 1705
                                                     Chicago, IL 60603
                                                     Tel.: (312) 357-0370
                                                     Fax: (312) 357-0369
                                                     cgilden@cohenmilstein.com

                                                     Steven J. Toll (ST3534)
                                                     S. Douglas Bunch (SB6146)
                                                     1100 New York Avenue, N.W.  5th Floor
                                                     Washington, D.C. 20005
                                                     Tel.: (202) 408-4600
                                                     Fax: (202) 408-4699
                                                     stoll@cohenmilstein.com
                                                     dbunch@cohenmilstein.com

                                                     Jessica (Ji Eun) Kim
                                                     88 Pine St.  14th Floor
                                                     New York, NY 10005
                                                     Tel.: (212) 838-7797
                                                     Fax: (212) 838-7745
                                                     jekim@cohenmilstein.com

                                                     Attorneys for the Midwest Operating
                                                     Engineers Pension Trust Fund and Lead
                                                     Counsel for the Class




                                                    96
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 102 of 105 PageID #: 637
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 103 of 105 PageID #: 638
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 104 of 105 PageID #: 639
Case 1:18-cv-07410-LDH-SMG Document 34 Filed 07/09/19 Page 105 of 105 PageID #: 640
